Exhibit 10.4
FACILITIES AGREEMENT
Amongst
THE PARTIES LISTED IN PART IA OF SCHEDULE 1 HERETO
(in their capacities as Original WCF Lenders)
and
THE PARTIES LISTED IN PART IB OF SCHEDULE 1 HERETO
(in their capacities as Original Participating Lenders)
and
NEDBANK LIMITED
(acting through its CORPORATE BANKING DIVISION)
(in its capacity as Arranger and Facility Agent)
and
NEDBANK LIMITED
(in its capacity as Issuing Bank)
and
THE PARTIES LISTED IN PART II OF SCHEDULE 1 HERETO
(in their capacities as Original Borrowers)
and
THE PARTIES LISTED IN PART III OF SCHEDULE 1 HERETO
(in their capacities as Original Guarantors)
(DENEYS REITZ LOGO) [c87803c8780301.gif]

 

 



--------------------------------------------------------------------------------



 



Table of Contents

         
1. PARTIES
    1  
2. DEFINITIONS AND INTERPRETATION
    2  
3. THE FACILITIES
    46  
4. PURPOSE
    48  
5. CONDITIONS OF UTILISATION
    49  
6. UTILISATION
    50  
7. EXISTING FACILITIES
    52  
8. REPAYMENT
    52  
9. PREPAYMENT AND CANCELLATION
    53  
10. INTEREST
    57  
11. INTEREST PERIODS
    60  
12. FEES
    61  
13. TAX GROSS UP AND INDEMNITIES
    62  
14. INCREASED COSTS
    67  
15. OTHER INDEMNITIES
    71  
16. MITIGATION BY THE WCF LENDERS
    72  
17. STANDBY LETTER OF CREDIT FACILITY
    73  
18. COSTS AND EXPENSES
    80  
19. GUARANTEE AND INDEMNITY
    81  
20. REPRESENTATIONS
    87  
21. INFORMATION UNDERTAKINGS
    94  
22. FINANCIAL COVENANTS
    100  

 

 



--------------------------------------------------------------------------------



 



         
23. GENERAL UNDERTAKINGS
    102  
24. EVENTS OF DEFAULT
    111  
25. CHANGES TO THE LENDERS
    118  
26. CHANGES TO THE OBLIGORS
    124  
27. ROLE OF THE FACILITY AGENT
    127  
28. CONDUCT OF BUSINESS BY THE FINANCE PARTIES
    137  
29. SHARING AMONG THE FINANCE PARTIES
    137  
30. PAYMENT MECHANICS
    140  
31. SET-OFF
    142  
32. CONFIDENTIALITY
    143  
33. NOTICES AND DOMICILIA
    146  
34. GENERAL
    150  
SCHEDULE 1 : IDENTITY OF PARTIES*
    165  
SCHEDULE 2 : ADVANCE CONDITION DOCUMENTS*
    168  
SCHEDULE 3 : ORIGINAL FACILITIES
    176  
SCHEDULE 4 : FORM OF ACCESSION UNDERTAKING*
       
SCHEDULE 5 : FORM OF COMPLIANCE CERTIFICATE*
       
SCHEDULE 6 : FORM OF TRANSFER CERTIFICATE*
       
SCHEDULE 7 : PERMITTED TRANSFEREES*
       
SCHEDULE 8 : FORM OF RESIGNATION LETTER*
       
SCHEDULE 9 : FORM OF INDEBTEDNESS COMPLIANCE CERTIFICATE*
       
SCHEDULE 10 : EXISTING FACILITES*
       
SCHEDULE 11 : FORM OF STANDBY LETTER OF CREDIT*
       

 
* Schedule omitted

 

 



--------------------------------------------------------------------------------



 



FACILITIES AGREEMENT

1.  
PARTIES

1.1  
The Parties to this Agreement are:

1.1.1  
THE PARTIES LISTED IN PART IA OF SCHEDULE 1 HERETO (in their capacities as
Original WCF Lenders);

1.1.2  
THE PARTIES LISTED IN PART IB OF SCHEDULE 1 HERETO (in their capacities as
Original Participating Lenders);

1.1.3  
NEDBANK LIMITED (acting through its CORPORATE BANKING division) (in its capacity
as Arranger and Facility Agent);

1.1.4  
NEDBANK LIMITED (in its capacity as Issuing Bank);

1.1.5  
THE PARTIES LISTED IN PART II OF SCHEDULE 1 HERETO (in their capacities as
Original Borrowers); and

1.1.6  
THE PARTIES LISTED IN PART III OF SCHEDULE 1 HERETO (in their capacities as
Original Guarantors).

1.2  
The Parties agree as set out below.

 

Page 1



--------------------------------------------------------------------------------



 



2.  
DEFINITIONS AND INTERPRETATION

2.1  
In this Agreement, unless the context dictates otherwise, the words and
expression set forth shall bear the following meanings and cognate expressions
shall bear corresponding meanings:

2.1.1  
“Accession Undertaking” means a document substantially in the form set out in
Schedule 4 (Form of Accession Undertaking).

2.1.2  
“Additional Borrower” means a person which becomes an Additional Borrower in
accordance with clause 26 (Changes to the Obligors).

2.1.3  
“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with clause 26 (Changes to the Obligors).

2.1.4  
“Advance Condition Documents” means all of the documents and other evidence
listed in Part I of Schedule 2 (Advance Condition Documents).

2.1.5  
“Advance Date” means 8 July 2009.

2.1.6  
“Agreement” means this Facilities Agreement and its Schedules.

2.1.7  
“Annual Total Debt Service Cover Ratio” means Free Cash Flow divided by Total
Debt Service.

2.1.8  
“Applicable ABF Schedule” means, in respect of a Facility B Loan, the schedule
relating to such Facility B Loan and designated with the loan number (as
specified in such Applicable ABF Schedule) for such Facility B Loan, signed by
the Borrower and the WCF Lenders in accordance with the terms and conditions of
the Asset Based Finance Facility Master Agreement.

2.1.9  
“Arranger” means Nedbank, in its capacity as Arranger of the Facilities.

 

Page 2



--------------------------------------------------------------------------------



 



2.1.10  
“Asset Based Finance Facility Master Agreement” means the written agreement
entitled “Asset Based Finance Facility Master Agreement” concluded or to be
concluded between the WCF Lenders, the Facility Agent, the Borrowers and the
Guarantors on or about the Signature Date pursuant to which Facility B will be
made.

2.1.11  
“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

2.1.12  
“Authorised Signatory” means a person or persons duly authorised to bind an
Obligor in terms of the Finance Documents to which they are a party and in
respect of whom an Obligor shall have delivered to the Facility Agent certified
specimens of such person’s or persons’ signature(s) together with evidence
reasonably satisfactory to the Facility Agent that such person is duly
authorised to bind that Obligor and in respect of whom the Facility Agent has
not received notification in writing from that Obligor that such person or
persons are no longer so authorised to bind that Obligor.

2.1.13  
“Availability Period” means:

2.1.13.1  
in relation to Facility A, the period commencing on (and including) the Advance
Date and ending on (and including) the Termination Date of Facility A;

2.1.13.2  
in relation to Facility B, the period commencing on (and including) the Advance
Date and ending on (and including) the date falling 1 (one) month prior to the
Termination Date of Facility B; and

 

Page 3



--------------------------------------------------------------------------------



 



2.1.13.3  
in relation to Facility C, for any year prior to the Facility C Final Date:

2.1.13.3.1  
the period commencing on (and including) 1 March of that year and ending on (and
including) 30 April of the same year; and

2.1.13.3.2  
the period commencing on (and including) 1 December of that year and ending on
(and including) 31 January of the following year.

2.1.14  
“Available Commitment” means, in relation to a Facility, a WCF Lender’s
Commitment under that Facility minus:

2.1.14.1  
the amount of its participation in any outstanding Loans under that Facility;
and

2.1.14.2  
in relation to any proposed Utilisation, the amount of its participation in any
Loans that are due to be made under that Facility on or before the proposed
Utilisation Date,

other than, in relation to any proposed Utilisation under a Facility, that WCF
Lender’s participation in any Loans that are due to be repaid or prepaid on or
before the proposed Utilisation Date.

2.1.15  
“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each WCF Lender’s Available Commitment in respect of that
Facility.

2.1.16  
“Borrower” means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with clause 26 (Changes to the Obligors)
and “Borrowers” means, the context requires, all of them.

 

Page 4



--------------------------------------------------------------------------------



 



2.1.17  
“Borrower Group” means the Obligors and their subsidiaries for the time being
(excluding Portion 118 Rietfontein (Proprietary) Limited, Sisonke Partnership
South Africa, Chronic Solutions Company, Chiltrac (Proprietary) Limited South
Africa, Sun Exco Investments (Proprietary) Limited South Africa and their
subsidiaries).

2.1.18  
“Breakage Costs” means the amount (if any) by which:

2.1.18.1  
the interest which a WCF Lender should have received for the period from the
date of receipt of all or any part of its participation in a Loan or Unpaid Sum
to the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period;

exceeds:

2.1.18.2  
the amount which that WCF Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Johannesburg Interbank Market for a period starting on the
Business Day following receipt or recovery by the WCF Lender and ending on the
last day of the current Interest Period.

2.1.19  
“Business Day” means a day (other than a Saturday, Sunday or an official public
holiday in South Africa within the meaning of the Public Holiday Act, 1994) on
which banks generally are open for business in Johannesburg.

 

Page 5



--------------------------------------------------------------------------------



 



2.1.20  
“Cash Management Systems” means intra day cash pooling or cash concentration
arrangements maintained with one or more financial institutions which provide
for the notional aggregation of positive cash balances in bank accounts of the
Borrower Group maintained with such financial institutions and/or the notional
set-off of such aggregate cash balances against bank account deficits for the
purposes of maximising the aggregate interest earned by the Borrower Group and
minimising the aggregate interest paid by the Borrower Group and which provide
for an end of day net cash positive position or zero position.

2.1.21  
“Cession in Security” means the written agreement entitled “Cession in Security”
to be concluded between Pyramid Freight SA and the Finance Parties pursuant to
which Pyramid Freight SA cedes its rights in respect of the loan agreements
listed in Schedule 1 thereto in favour of the Finance Parties as security for
the obligations of Pyramid Freight SA under the Finance Documents.

2.1.22  
“Change of Control” means, after the Signature Date, any person or group of
persons who exercise Control as at Signature Date, ceasing to have direct or
indirect Control.

2.1.23  
“CIH” means Co-ordinated Investment Holdings (Proprietary) Limited (Registration
No. 1998/003167/07), a private company duly incorporated according to the laws
of South Africa.

2.1.24  
“CMH” means Co-ordinated Materials Handling (Proprietary) Limited (Registration
No. 1996/002517/07), a private company duly incorporated according to the laws
of South Africa.

2.1.25  
“Commitment” means a Facility A Commitment, a Facility B Commitment or a
Facility C Amount.

 

Page 6



--------------------------------------------------------------------------------



 



2.1.26  
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 5 (Form of Compliance Certificate).

2.1.27  
“Control” means in relation to any company the shares of which are not listed on
a stock exchange, and where another company or legal entity or person (acting
alone or together with others pursuant to an agreement or understanding):

2.1.27.1  
holds or controls more than 50% (fifty percent) of the voting rights (taking
into account when such voting rights can be exercised) in that company; or

2.1.27.2  
has the right to appoint or remove the majority of that company’s board of
directors; or

2.1.27.3  
has the power to ensure the majority of that company’s board of directors will
act in accordance with its wishes.

2.1.28  
“CP Satisfaction Date” means the date of the written notice given or to be given
by the Facility Agent pursuant to clause 5.1 (Initial conditions precedent).

2.1.29  
“Debtors” means, in relation to debtors of the Borrower Group incorporated or
domiciled in South Africa, all trade receivables and trade bills (but excluding
credit balances, if any) less provisions for bad and doubtful debts, debtors
outstanding for longer than 90 (ninety) days and inter-company debtors.

2.1.30  
“Debtors Cover Ratio” means, at any time, the ratio of Debtors to the proposed
utilisation of a Facility C Loan at that time.

 

Page 7



--------------------------------------------------------------------------------



 



2.1.31  
“Default” means an Event of Default or any event or circumstance specified in
clause 24 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

2.1.32  
“Default Interest Rate” means, in relation to any Interest Period relating to
any Unpaid Sum, the aggregate of the Interest Rate and the Default Margin.

2.1.33  
“Default Margin” means 300 (three hundred) basis points nacm.

2.1.34  
“Derivative Instrument” means a Facility A Loan made by way of a derivative
instrument.

2.1.35  
“Direct Facility Instrument” means any Overdraft, Foreign Currency Account or
any other instrument agreed to by the WCF Lenders which may comprise a facility
provided under Facility A and “Direct Facility Instruments” means, as the
context requires, all of them.

2.1.36  
“Direct Facilities Instrument Sub-limit” means the aggregate of the Direct
Facility Instruments, being R400 000 000 (Four Hundred Million Rand).

2.1.37  
“Discharge Date” means the date on which:

2.1.37.1  
all the Liabilities (other than contingent liabilities in respect of continuing
indemnities under the Finance Documents under which no claim has been made and
which remain undischarged) have been fully paid and discharged to the reasonable
satisfaction of the Facility Agent whether or not as a result of enforcement;
and

 

Page 8



--------------------------------------------------------------------------------



 



2.1.37.2  
the WCF Lenders have no commitment, obligation or liability (whether actual or
contingent) to lend money or provide other financial accommodation to any
Obligor, under any Finance Document.

2.1.38  
“Disposal” means a sale, lease, transfer or other disposal by a person of any
asset, undertaking or business (whether voluntary or involuntary and whether as
a single transaction or a series of transactions).
     
“EBITDA” means, in respect of any Measurement Period, consolidated operating
income before interest paid, after interest received, Tax, depreciation and
amortization of any intangible assets.

2.1.39  
“Encumbrance” means:

2.1.39.1  
any mortgage, pledge, lien, assignment or cession conferring security,
hypothecation, security interest, preferential right or trust arrangement or
other encumbrance securing any obligation of any person; or

2.1.39.2  
any arrangement under which money or claims to, or for the benefit of, a bank or
other account may be applied, set off or made subject to a combination of
accounts so as to effect discharge of any sum owed or payable to any person; or

2.1.39.3  
any other type of preferential agreement or arrangement (including any title
transfer and retention arrangement), the effect of which is the creation of a
security interest.

 

Page 9



--------------------------------------------------------------------------------



 



2.1.40  
“EURIBOR” means, in relation to any Foreign Currency Account in euro, the
applicable Screen Rate as of the Specified Time on the Quotation Day for the
currency of that Foreign Currency Account and a period comparable to the
Interest Period of that Foreign Currency Account.

2.1.41  
“Event of Default” means any event or circumstance specified as such in clause
24 (Events of Default).

2.1.42  
“Existing ABF Facility Master Agreements” means:

2.1.42.1  
the Existing Sun Couriers Master Agreement; and

2.1.42.2  
the Existing UTi Mounties Master Agreement.

2.1.43  
“Existing Facilities” means the facilities and instruments set out in
Schedule 10 (Existing Facilities), issued by the Issuing Bank for the account of
or on behalf of the Borrower(s) pursuant to the Existing Letter of Credit
Agreement and the Existing ABF Facility Master Agreements that are outstanding
on the CP Satisfaction Date.

2.1.44  
“Existing Letters of Credit Agreement” means the written agreement dated 13
July 2006 in relation to the US$250,000,000 Credit Facility for UTi Worldwide
arranged by ABN Amro Bank N.V. and Lasalle Bank National Association, with
Nedbank as South African Facility Agent (as defined therein).

2.1.45  
“Existing Sun Couriers Master Agreement” means the written agreement dated 5
July 2007 concluded between Nedbank and UTi SA trading as Sun Couriers.

 

Page 10



--------------------------------------------------------------------------------



 



2.1.46  
“Existing UTi Mounties Master Agreement” means the written agreement dated 13
July 2007 concluded between Nedbank and UTi SA trading as UTi Mounties.

2.1.47  
“Facility” means Facility A, Facility B or Facility C and “Facilities” means all
of them.

2.1.48  
“Facility A” means the revolving loan facility made available under this
Agreement as described in clause 3 (The Facilities) which may be availed of by
way of Direct Facility Instruments and/or Indirect Facility Instruments.

2.1.49  
“Facility A Commitment” means:

2.1.49.1  
in relation to an Original WCF Lender, the amount set opposite its name under
the heading “Facility A Commitment” in Part I of Schedule 3 (Original
Facilities) (as varied by any transfer, assignment, novations or other
amendments made in accordance with the terms of the Finance Documents); and

2.1.49.2  
in relation to any person becoming a WCF Lender after the Signature Date, the
amount of any Facility A Commitment transferred to it under this Agreement (as
varied by any transfer, assignment, novations or other amendments made in
accordance with the terms of the Finance Documents),

   
to the extent not cancelled, reduced or transferred by it under this Agreement.

2.1.50  
“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.

 

Page 11



--------------------------------------------------------------------------------



 



2.1.51  
“Facility A Final Repayment Date” means the 3rd (third) anniversary of the
Advance Date.

2.1.52  
“Facility Agent” means Nedbank, in its capacity as facility agent on behalf of
the WCF Lenders.

2.1.53  
“Facility B” means the revolving asset based finance facility made available
under the Asset Based Finance Facility Agreements and this Agreement as
described in clause 3 (The Facilities).

2.1.54  
“Facility B Commitment” means:

2.1.54.1  
in relation to an Original WCF Lender, the amount set opposite its name under
the heading “Facility B Commitment” in Part I of Schedule 3 (Original
Facilities) (as varied by any transfer, assignment, novations or other
amendments made in accordance with the terms of the Finance Documents); and

2.1.54.2  
in relation to any person becoming a WCF Lender after the Signature Date, the
amount of any Facility B Commitment transferred to it under this Agreement,

   
to the extent not cancelled, reduced or transferred by it under this Agreement.

2.1.55  
“Facility B Loan” means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.

2.1.56  
“Facility B Final Repayment Date” means the 5th (fifth) anniversary of the
Advance Date.

 

Page 12



--------------------------------------------------------------------------------



 



2.1.57  
“Facility C” means the uncommitted seasonal customs facility made available
under this Agreement as described in clause 3 (The Facilities).

2.1.58  
“Facility C Final Date” means the 3rd (third) anniversary of the Advance Date.

2.1.59  
“Facility C Loan” means a loan made or to be made under Facility C or the
principal amount outstanding for the time being of that loan.

2.1.60  
“Facility C Amount” means, once the necessary credit approval has been granted
in relation to a Facility C Loan in accordance with this Agreement:

2.1.60.1  
in relation to an Original WCF Lender, the amount approved by the internal
credit committee of that WCF Lender, up to a maximum of the amount set opposite
its name under the heading “Facility C Uncommitted Amount” in Part II of
Schedule 3 (Original Facilities) (as varied by any transfer, assignment,
novations or other amendments made in accordance with the terms of the Finance
Documents); and

2.1.60.2  
in relation to any person becoming a WCF Lender after the Signature Date, the
amount of any Facility C Amount transferred to it under this Agreement,

   
to the extent not cancelled, reduced or transferred by it under this Agreement.

2.1.61  
“Facility Outstandings” means at any time and in respect of any WCF Lender, the
aggregate amount at that time of all amounts of capital, accrued and unpaid
interest, Breakage Costs and any other amounts due and payable to that WCF
Lender at that time under the Finance Documents.

 

Page 13



--------------------------------------------------------------------------------



 



2.1.62  
“Fee Letter” means any letter or letters dated on or about the Signature Date
between the WCF Lenders or the Issuing Bank and a Borrower (or the Facility
Agent and a Borrower) setting out any of the fees referred to in clause 12
(Fees).

2.1.63  
“Financial Close Date” means the date which is the earlier of:

2.1.63.1  
the CP Satisfaction Date; or

2.1.63.2  
the date on which a Loan is made under this Agreement.

2.1.64  
“Finance Documents” means collectively:

2.1.64.1  
this Agreement;

2.1.64.2  
the Asset Based Finance Facility Master Agreement;

2.1.64.3  
the Subordination Agreement;

2.1.64.4  
the Cession in Security;

2.1.64.5  
any Applicable ABF Schedule;

2.1.64.6  
any Fee Letter;

2.1.64.7  
any Accession Undertaking;

2.1.64.8  
any Transfer Certificate;

 

Page 14



--------------------------------------------------------------------------------



 



2.1.64.9  
any Resignation Letter;

2.1.64.10  
any document issued or agreement entered into pursuant to an Indirect Facility
Instrument;

2.1.64.11  
any other document designated as such in writing by the Facility Agent and a
Borrower; and

2.1.64.12  
any amendment agreement to any of the Finance Documents referred to in clauses
2.1.64.1 to 2.1.64.11 (both inclusive),

   
and “Finance Document” means, as the context requires, any of them.

2.1.65  
“Finance Parties” means collectively:

2.1.65.1  
the Facility Agent; and

2.1.65.2  
each WCF Lender,

   
and “Finance Party” means, as the context requires, any of them.

2.1.66  
“Financial Covenants” means the financial covenants and ratios set out in clause
22 (Financial Covenants).

2.1.67  
“Financial Indebtedness” means (without double counting) any indebtedness for or
in respect of:

2.1.67.1  
moneys borrowed;

2.1.67.2  
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

Page 15



--------------------------------------------------------------------------------



 



2.1.67.3  
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock, redeemable preference shares or any similar
instrument;

2.1.67.4  
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a finance or capital lease;

2.1.67.5  
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

2.1.67.6  
the amount of any liability in respect of any purchase price for assets or
services the payment of which is deferred for any period in excess of 6
(six) months where the deferral of such price is either:

2.1.67.6.1  
used primarily as a method of raising credit; or

2.1.67.6.2  
not made in the ordinary course of business;

2.1.67.7  
any agreement or option to re-acquire an asset if one of the primary reasons for
entering into such agreement or option is to raise finance;

2.1.67.8  
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 

Page 16



--------------------------------------------------------------------------------



 



2.1.67.9  
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

2.1.67.10  
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

2.1.67.11  
(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in clauses 2.1.67.1 to
2.1.67.10; and

2.1.67.12  
indebtedness pursuant to the definition of “Indebtedness” under the Original
Note Purchase Agreement and the Second Note Purchase Agreement.

2.1.68  
“Financial Year” means, at any time the Financial Year of each member of the
Borrower Group ending on 31 January in each year.

2.1.69  
“Foreign Currency Account” means a Facility A Loan made by way of foreign
currency (CFC) account.

2.1.70  
“Forward Exchange Contract” means a Facility A Loan made by way of a forward
exchange contract entered into on behalf of a Borrower.

2.1.71  
“Free Cash Flow” means EBITDA plus interest income, less Tax paid, plus/less
changes in working capital less capital expenditure incurred (including
investments) plus/less movements in non-cash items plus asset disposal proceeds
and excluding draw downs under any bank facilities.

 

Page 17



--------------------------------------------------------------------------------



 



2.1.72  
“GAAP” means Generally Accepted Accounting Practise developed by the South
African Institute of Chartered Accountants as amended from time to time and as
approved from time to time by the Accounting Practices Board (including IFRS).

2.1.73  
“Gross Debt” means all debts and all debts of an interest bearing nature of the
Borrower Group including contingent liabilities, redeemable preference shares,
redeemable debentures, and all and any interest obligations or other obligations
which are in a substance of a substantially similar nature to interest bearing
debt which are payable in terms of any off balance sheet financing structure.

2.1.74  
“Guarantor” means an Original Guarantor or an Additional Guarantor.

2.1.75  
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

2.1.76  
“IHD Put Option” means the put option granted to Kagiso Sisonke Empowerment
Trust South Africa by Pyramid Freight SA to put their 25,1% (twenty-five comma
one percent) share of Sisonke Partnership South Africa to Pyramid Freight SA in
2010.

2.1.77  
“Ilanga Freight” means Ilanga Freight (Proprietary) Limited (Registration No.
1989/004006/07), a private company duly incorporated according to the laws of
South Africa.

2.1.78  
“Indebtedness” shall be widely construed so as to include any obligation
(whether incurred as principal or surety) for the payment or repayment of money,
whether present or future, actual or contingent, but without duplication.

 

Page 18



--------------------------------------------------------------------------------



 



2.1.79  
“Indebtedness Compliance Certificate” means a certificate substantially in the
form set out in Schedule 9 (Form of Indebtedness Compliance Certificate).

2.1.80  
“Indirect Facility Instrument” means any Letter of Guarantee, Letter of Credit,
Forward Exchange Contract and Derivative Instrument issued for a period not
exceeding 12 (twelve) months from date of issue (unless agreed to by the
Facility Agent in writing) which may comprise a facility provided under Facility
A and “Indirect Facility Instruments” means, as the context requires, all of
them.

2.1.81  
“Indirect Facility Instruments Sub-limit” means the aggregate of the Indirect
Facilities, being R250 000 000 (Two Hundred and Fifty Million Rand).

2.1.82  
“Intellectual Property Rights” means all know-how, patents, trade marks,
designs, trading names, copyright, logos, brands and other intellectual property
rights (in each case whether registered or not and including all applications
for the same).

2.1.83  
“Intercompany Loans” means any loans or facilities made available by any member
of the Borrower Group or its affiliates to any other member of the Borrower
Group or its affiliates.

2.1.84  
“Interest Bearing Debt” means any Indebtedness of a member of the Borrower Group
(including accrued interest), from time to time, in respect of:

2.1.84.1  
money borrowed at banks and any other financial institutions (including, but not
limited to, the Facilities);

 

Page 19



--------------------------------------------------------------------------------



 



2.1.84.2  
any debenture, bond, note, loan stock or other debt security with the exception
of any unsecured, subordinated (on terms and conditions approved in advance and
in writing by the Facility Agent), variable rate debentures issued or to be
issued by a member of the Borrower Group in terms of a debenture trust deed of
such member of the Borrower Group which debenture trust deed has been approved
in advance and in writing by the Facility Agent;

2.1.84.3  
any acceptance credit;

2.1.84.4  
receivables sold or discounted (otherwise than on a non-recourse basis);

2.1.84.5  
the acquisition cost of any asset to the extent payable after the time of
acquisition or possession of the person liable and to the extent payable during
the Term where the deferred payment is arranged primarily as a method of raising
finance or financing the acquisition of that asset;

2.1.84.6  
any lease entered into primarily as a method of raising finance or financing the
acquisition of the asset leased, excluding operating leases and rental
agreements; and/or

2.1.84.7  
any amount raised under any other transaction having the commercial effect of a
borrowing or raising of money,

   
but excluding:

2.1.84.8  
Shareholder Loans and Intercompany Loans which are subordinated to the claims of
the Finance Parties on terms and conditions relating to such subordination, to
the satisfaction of the Facility Agent; and

 

Page 20



--------------------------------------------------------------------------------



 



2.1.84.9  
obligations incurred or owed to trade creditors in the normal ordinary and
regular course of business.

2.1.85  
“Interest Cover Ratio” means:

2.1.85.1  
consolidated EBITDA;

2.1.85.2  
divided by total interest paid,

   
for each period of 12 (twelve) months prior to each Measurement Date.

2.1.86  
“Interest Period” means, in relation to a Loan, each period determined in
accordance with clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with clause 10.3 (Default interest).

2.1.87  
“Interest Rate” means, subject to clause 10.5 (Market and Rate disruption):

2.1.87.1  
in relation to Direct Facility Instruments:

2.1.87.1.1  
in respect of Overdrafts, the percentage rate of the Prime Rate less 100 (one
hundred) basis points all expressed on a nacm basis;

2.1.87.1.2  
in respect of Foreign Currency Accounts, the aggregate of the Relevant Rate, the
WCF Lenders’ cost of funds (to the extent not already taken into account in the
Relevant Rate) and the Margin, all expressed on a nacm basis; and

 

Page 21



--------------------------------------------------------------------------------



 



2.1.87.1.3  
in respect of any other Direct Facility Instrument, shall be a percentage rate
agreed upon in writing by the WCF Lenders and the Borrowers;

2.1.87.2  
in relation to Indirect Facility Instruments, shall be a percentage rate agreed
upon in writing by the WCF Lenders and the Borrowers;

2.1.87.3  
in relation to Facility B, the percentage rate of the Prime Rate less 100 (one
hundred) basis points all expressed on a nacm basis;

2.1.87.4  
in relation to Facility C, the rate agreed upon in writing by the WCF Lenders
and the Borrowers.

2.1.88  
“Issuing Bank” means Nedbank Limited (Registration No. 1951/000009/06), in its
capacity as issuing bank under the Standby Letter of Credit Facility.

2.1.89  
“Lender” means a WCF Lender or a Participating Lender and “Lenders” means, as
the context requires, all of them.

2.1.90  
“Letter of Credit” means a Facility A Loan made by way of a letter of credit
issued by the WCF Lenders in response to the receipt by the WCF Lender of a
request from a Borrower.

2.1.91  
“Letter of Guarantee” means a Facility A Loan made by way of a letter of
guarantee issued by the WCF Lenders in response to the receipt by the WCF Lender
of a request from a Borrower.

 

Page 22



--------------------------------------------------------------------------------



 



2.1.92  
“Liabilities” means all present and future liabilities and obligations at any
time of a Borrower to the Finance Parties under the Finance Documents.

2.1.93  
“LIBOR” means, in relation to any Foreign Currency Account, other than a Foreign
Currency Account in euro, the applicable Screen Rate as of the Specified Time on
the Quotation Day for the currency of that Foreign Currency Account and a period
comparable to the Interest Period of that Foreign Currency Account.

2.1.94  
“Loan” means a Facility A Loan, a Facility B Loan or a Facility C Loan and
“Loans” means, as the context requires, all of them.

2.1.95  
“Majority WCF Lenders” means:

2.1.95.1  
if there are no Loans then outstanding, a WCF Lender or WCF Lenders whose
Commitments aggregate more than 67% of the aggregate of the Total Commitments
and the Facility C Amount (or, if the Total Commitments and the Facility C
Amount have been reduced to zero, aggregated more than 67% of the Total
Commitments and/or the Facility C Amount, as applicable, immediately prior to
the reduction); or

2.1.95.2  
at any other time, a WCF Lender or WCF Lenders whose participations in the Loans
then outstanding aggregate more than 67% of all the Loans then outstanding.

2.1.96  
“Margin” means, in relation to Facility A, in respect of Foreign Currency
Accounts, 300 (three hundred) basis points per annum.

 

Page 23



--------------------------------------------------------------------------------



 



2.1.97  
“Market Disruption Event” has the meaning given thereto in clause 10.5 (Market
and Rate disruption).

2.1.98  
“Material Adverse Effect” means any event, matter or circumstance (or
combination of events, matters or circumstances) which has or may have a
material adverse effect on:

2.1.98.1  
the condition (financial or otherwise) of the business or prospects of the
Obligors or any of their affiliates or any one of them; or

2.1.98.2  
the ability of an Obligor or any of its affiliates to perform its payment or
other material obligations under any agreement to which it is a party or under
any Finance Document to which it is a party; or

2.1.98.3  
the legality, validity and/or enforceability of the Finance Documents or any of
them or the rights or remedies of the Finance Parties thereunder.

2.1.99  
“Material Subsidiary” means any member of the Borrower Group which is
incorporated in South Africa and whose gross assets, turnover or EBIDTA (in each
case calculated excluding intra-group items and reference to the annual
consolidated accounts of the Borrower Group) represents 10% (ten percent) or
more of the consolidated gross assets, turnover or EBITDA of the Borrower Group.

2.1.100  
“Measurement Date” means the last day of each Financial Year of the Borrower
Group and the last day of each financial half year of the Borrower Group
throughout the Term.

 

Page 24



--------------------------------------------------------------------------------



 



2.1.101  
“Measurement Period” means each period of 12 (twelve) months trailing
(preceding) a Measurement Date.

2.1.102  
“nacm” means nominal annual compounded monthly in arrears.

2.1.103  
“Nedbank” means Nedbank Limited (acting through Corporate Banking division)
(Registration No. 1951/000009/06), a public company and registered bank duly
incorporated according to the laws of South Africa.

2.1.104  
“Obligor” means a Borrower or a Guarantor and “Obligors” means, as the context
requires, all of them.

2.1.105  
“OFAC List” means the Specially Designated Nationals and Blocked Persons List,
as published by the United States Department of the Treasury Office of Foreign
Asset Control from time to time, and available on the Internet at the following
website: http://www.treas.gov/offices/enforcement/ofac/sdn/index.html or any
official successor website.

2.1.106  
“OFAC Sanctions” means sanctions imposed from time to time by the United States
Department of the Treasury Office of Foreign Asset Control.

2.1.107  
“Original Borrower” means each of the parties listed in Part II of Schedule 1
(Identity of Parties) hereto and “Original Borrowers” means, as the context
requires, all of them.

2.1.108  
“Original Financial Statements” means the audited consolidated annual financial
statements of each of Pyramid Freight SA and UTi SA for the financial year ended
31 January 2008 prepared in accordance with GAAP.

 

Page 25



--------------------------------------------------------------------------------



 



2.1.109  
“Original Guarantors” means those parties listed in Part III of Schedule 1
(Identity of Parties) and “Original Guarantor” means, as the context requires,
any of them.

2.1.110  
“Original Note Purchase Agreement” means the written agreement entitled “Note
Purchase Agreement” dated 13 July 2006 pursuant to which UTi Worldwide issued
the US$200 000 000 6.31% Senior Unsecured Guaranteed Notes due 13 July 2011, in
the form as at 13 July 2006.

2.1.111  
“Original Participating Lender” means each of the parties listed in Part IB of
Schedule 1 (Identity of Parties) hereto and “Original Participating Lenders”
means, as the context requires, all of them.

2.1.112  
“Original WCF Lender” means each of the parties listed in Part IA of Schedule 1
(Identity of Parties) hereto and “Original WCF Lenders” means, as the context
requires, all of them.

2.1.113  
“Overdraft” means a Facility A Loan made by way of bank overdraft.

2.1.114  
“Participating Lenders” means:

2.1.114.1  
each Original Participating Lender; and

 

Page 26



--------------------------------------------------------------------------------



 



2.1.114.2  
any person who has become a Party in accordance with clause 25 (Changes to the
Lenders),

   
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement and “Participating Lender” means, as the context requires, any of
them.

2.1.115  
“Parties” means:

2.1.115.1  
the Borrowers;

2.1.115.2  
the WCF Lenders;

2.1.115.3  
the Issuing Bank;

2.1.115.4  
the Participating Lenders;

2.1.115.5  
the Guarantors;

2.1.115.6  
the Facility Agent,

   
and “Party” means, as the context requires, any of them.

2.1.116  
“Permitted Cash Management System” means the Cash Management System of Nedbank.

2.1.117  
“Permitted Disposal” means any Disposal made in the ordinary course of business.

2.1.118  
“Permitted Encumbrance” means:

2.1.118.1  
any Encumbrance arising under a Permitted Cash Management System; or

 

Page 27



--------------------------------------------------------------------------------



 



2.1.118.2  
any lien arising by operation of law and in the ordinary course of business but
not as a result of any default or omission; or

2.1.118.3  
any Encumbrance arising in connection with any retention of title arrangement
entered into in the ordinary course of its business in respect of property
delivered but not fully paid for but not as a result of any default or omission
by a Borrower; or

2.1.118.4  
any Encumbrance securing a Loan or Guarantee in accordance with the provisions
of the Finance Documents; or

2.1.118.5  
any Encumbrance arising pursuant to Section 10.5 (Liens) of the Original Note
Purchase Agreement; or

2.1.118.6  
any Encumbrance arising pursuant to Section 10.5 (Liens) of the Second Note
Purchase Agreement; or

2.1.118.7  
any Encumbrance created with the prior written approval of the Facility Agent.

2.1.119  
“Permitted Indebtedness” means any indebtedness:

2.1.119.1  
incurred under any Finance Document;

2.1.119.2  
incurred from trade creditors in the ordinary course of business;

2.1.119.3  
which was incurred prior to the Signature Date which has been disclosed:

2.1.119.3.1  
in writing to the Facility Agent prior to the Signature Date; or

 

Page 28



--------------------------------------------------------------------------------



 



2.1.119.3.2  
in the Original Financial Statements,

   
if the capital amount or the original facility is not increased after the
Signature Date;

2.1.119.4  
which is a Subordinated Debt;

2.1.119.5  
incurred by any member of the Borrower Group incorporated or domiciled in South
Africa from UTi Worldwide or any of its subsidiaries not incorporated in South
Africa, provided that:

2.1.119.5.1  
such indebtedness shall constitute Subordinated Debt; and

2.1.119.5.2  
the prior written approval of the Exchange Control Department of the South
African Reserve Bank shall have been obtained in respect of such indebtedness.

2.1.119.6  
incurred pursuant to any Permitted Treasury Transaction;

2.1.119.7  
incurred pursuant to “Subsidiary Indebtedness” under section 10.6 of the
Original Note Purchase Agreement;

2.1.119.8  
incurred pursuant to “Subsidiary Indebtedness” under Section 10.6 of the Second
Note Purchase Agreement; or

2.1.119.9  
incurred with the prior written approval of the Facility Agent.

2.1.120  
“Permitted Loans” means any loan or loans:

2.1.120.1  
made by any member of the Borrower Group which is a Borrower under this
Agreement to a member of the Borrower Group which is not a Borrower under this
Agreement, provided that the aggregate amount of such loans shall not exceed R50
000 000 (Fifty Million Rand) during the Term; and

 

Page 29



--------------------------------------------------------------------------------



 



2.1.120.2  
which constitute Intercompany Loans and under which each party thereto is a
Borrower under this Agreement and are Subordinated Debt.

2.1.121  
“Permitted Transferees” means any person listed in Schedule 7 (Permitted
Transferees).

2.1.122  
“Permitted Treasury Transaction” means any Treasury Transaction entered into
from time to time by a Borrower with any provider pursuant to any hedging
arrangements.

2.1.123  
“Prime Rate” means the publicly quoted basic rate of interest per annum,
compounded monthly in arrears and calculated on a 365 day year (irrespective of
whether or not the year is a leap year) from time to time published by Nedbank
as being their prime overdraft rate as certified by any manager of such bank,
whose appointment and designation need not be proved.

2.1.124  
“Pro Rata Share” means, in respect of the Standby Letter of Credit Facility, the
proportion which a Participating Lender’s aggregate share of the Standby Letter
of Credit Facility compared to all of the Standby Letter of Credit Facility.

2.1.125  
“Pyramid BVI” means Pyramid Freight (Proprietary) Limited (Registration
No. 530960), a company duly incorporated according to the laws of the British
Virgin Islands.

 

Page 30



--------------------------------------------------------------------------------



 



2.1.126  
“Pyramid Freight SA” means the South African branch of Pyramid BVI whose
memorandum of association is to be lodged with the Registrar of Companies under
clause 23.17 and as a consequence of which Pyramid BVI will become an “external
company” in accordance with the Companies Act, 1973.

2.1.127  
“Quotation Day” means, in relation to any Interest Period for which an Interest
Rate is to be determined

2.1.127.1  
if the currency is sterling, the first day of that Interest Period;

2.1.127.2  
in relation to any other currency, 2 (two) Business Days before the first
Business Day for that period, unless market practice differs, in which case the
Quotation Day will be determined by the Facility Agent in accordance with market
practice in the Relevant Interbank Market (and if quotations would normally be
given by leading banks in the Relevant Interbank Market on more than one day,
the Quotation Day will be the last of those days).

2.1.128  
“Rand” and “R” means South African Rand, the lawful currency of South Africa.

2.1.129  
“Rate Disruption Event” means, at any time, the percentage rate of the Repo Rate
is greater than the percentage rate of the Prime Rate.

2.1.130  
“Refinancing” means the incurral by the Borrowers of Indebtedness for the
purposes of funding the repayment of the Facility Outstandings.

 

Page 31



--------------------------------------------------------------------------------



 



2.1.131  
“Reference Banks” means, in relation to LIBOR the principal London offices of
HSBC plc, Standard Chartered Bank, London Branch and JP Morgan Chase Bank N.A.,
London Branch and, in relation to EURIBOR, the principal office in HSBC plc, BNP
Paribas and Dresdner Bank AG or such other banks as may be appointed by the
Facility Agent in consultation with the Borrowers.

2.1.132  
“Relevant Rate” means LIBOR, or in relation to a Foreign Currency Account in
euro, EURIBOR.

2.1.133  
“Relevant Interbank Market” means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.

2.1.134  
“Repayment Date” means:

2.1.134.1  
in relation to a Facility A Loan (excluding Overdrafts), the date agreed upon in
writing by the WCF Lenders and the Borrowers;

2.1.134.2  
in relation to Overdrafts, the Facility A Final Repayment Date;

2.1.134.3  
in relation to a Facility B Loan, the date agreed upon in writing by the WCF
Lenders and the Borrowers under the Asset Based Finance Facility Master
Agreement; and

2.1.134.4  
in relation to a Facility C Loan, the date falling 1 (one) month after that
Facility C Loan was made to the relevant Borrower.

2.1.135  
“Repeating Representations” means each of the representations set out in clause
20 (Representations).

2.1.136  
“Repo Rate” means the interest rate at which commercial banks in South Africa
can borrow money from the South African Reserve Bank.

 

Page 32



--------------------------------------------------------------------------------



 



2.1.137  
“Resignation Letter” means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).

2.1.138  
“Sanctioned Entity” means any person or country that:

2.1.138.1  
is listed in any Sanction List;

2.1.138.2  
is subject to OFAC Sanctions or UK Sanctions.

2.1.139  
“Sanction List” means any of the sanction lists of Her Majesty’s Treasury in the
United Kingdom of Britain and Northern Ireland, the Bank of England, the Office
of Foreign Asset Control and/or the United Nations Security Council (each as
amended, supplemented or substituted from time to time) and includes without
limitation the OFAC List and the consolidated list of financial sanctions
targets published by the Bank of England.

2.1.140  
“Sanctioned Transaction” means:

2.1.140.1  
the use of the proceeds of the Facilities for the purpose of financing (or
otherwise making funding available), directly or indirectly, the activities of
any person or entity which is a Sanctioned Entity; or

2.1.140.2  
the contribution or otherwise making available of the proceeds of the Facilities
to any person or entity if a Borrower or any member of the Borrower Group, as
the case may be, has actual knowledge that such party intends to use such
proceeds for the purpose of financing the activities of any person or entity
which is a Sanctioned Entity,

   
to the extent that such financing would be prohibited by OFAC Sanctions and/or
UK Sanctions if conducted by a person in the United States of America or the
United Kingdom.

 

Page 33



--------------------------------------------------------------------------------



 



2.1.141  
“Screen Rate” means:

2.1.141.1  
in relation to LIBOR, the British Bankers’ Association Interest Settlement Rate
for the relevant currency and period; and

2.1.141.2  
in relation to EURIBOR, the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period,

   
displayed on the appropriate page of the Reuters screen. If the agreed page is
replaced or service ceases to be available, the Facility Agent may specify
another page or service displaying the appropriate rate after consultation with
the Borrowers and the WCF Lenders.

2.1.142  
“Second Note Purchase Agreement” means the written agreement entitled “Note
Purchase Agreement” dated on or about 8 July 2009 pursuant to which UTi
Worldwide issues the US$55 000 000 8.06% Senior Unsecured Guaranteed Notes due
August 2014, in the form as at 8 July 2009.

2.1.143  
“Shareholder Loans” means any loans or facilities made available by any
shareholder to any member of the Borrower Group.

2.1.144  
“Signature Date” means the date of signature of the Party last signing this
Agreement in time.

 

Page 34



--------------------------------------------------------------------------------



 



2.1.145  
“Standby Letter of Credit” means a letter of credit described in clause 17
(Standby Letter of Credit Facility) in the form attached hereto as Schedule 11
(Form of Standby Letter of Credit).

2.1.146  
“Standby Letter of Credit Facility” means the Standby Letter of Credit facility
described in clause 17 (Standby Letter of Credit Facility).

2.1.147  
“Sub Assembly” means UTi-CMH Sub Assembly (Proprietary) Limited (Registration
No. 2004/024931/07), a private company duly incorporated according to the laws
of South Africa.

2.1.148  
“Subordinated Debt” means any Financial Indebtedness or Shareholder Loans or
Intercompany Loans which have been subordinated to the claims of the Finance
Parties under the Finance Documents on terms and conditions to the satisfaction
of the Facility Agent.

2.1.149  
“Subordination Agreement” means the written agreement entitled “Subordination
Agreement” concluded or to be concluded between the WCF Lenders, the
Participating Lenders, the Facility Agent, the Issuing Bank, UTi Worldwide, the
Borrowers and the Guarantors on or about the Signature Date.

2.1.150  
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

Page 35



--------------------------------------------------------------------------------



 



2.1.151  
“Term” means the period commencing on the Signature Date and ending on the
Discharge Date.

2.1.152  
“Termination Date” means:

2.1.152.1  
in relation to Facility A, the later of the Facility A Final Repayment Date and
a Repayment Date;

2.1.152.2  
in relation to Facility B, the later of the Facility B Final Repayment Date and
a Repayment Date; and

2.1.152.3  
in relation to Facility C, the Facility C Final Date.

2.1.153  
“Total Commitments” means the aggregate of the Total Facility A Commitments and
the Total Facility B Commitments, being R800 000 000 (Eight Hundred Million
Rand) at the Signature Date.

2.1.154  
“Total Debt Coverage Ratio” means Gross Debt divided by consolidated EBITDA.

2.1.155  
“Total Debt Service” means all required interest or capital repayments paid or
payable for the relevant Measurement Period on all Interest Bearing Debt.

2.1.156  
“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being R650 000 000 (Six Hundred and Fifty Million Rand) at the
Signature Date.

2.1.157  
“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being R150 000 000 (One Hundred and Fifty Million Rand) at the
Signature Date.

 

Page 36



--------------------------------------------------------------------------------



 



2.1.158  
“Total Facility C Uncommitted Amount” means an amount up to R400 000 000 (Four
Hundred Million Rand) at the Signature Date.

2.1.159  
“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and a Borrower.

2.1.160  
“Transfer Date” means, in relation to a transfer, the later of:

2.1.160.1  
the proposed Transfer Date specified in the Transfer Certificate; and

2.1.160.2  
the date on which the Facility Agent executes the Transfer Certificate.

2.1.161  
“Treasury Transaction” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price in terms of a Borrower’s hedging policies as disclosed to the Facility
Agent on or before the Signature Date.

2.1.162  
“UK Sanctions” means sanctions imposed from time to time by HM Treasury in the
United Kingdom of Britain and Northern Ireland and/or the Bank of England.

2.1.163  
“Unpaid Sum” means any sum due and payable but unpaid by a Borrower under the
Finance Documents.

2.1.164  
“UTi SA” means UTi SA (Proprietary) Limited (Registration No. 2004/015747/07), a
private company duly incorporated according to the laws of South Africa.

 

Page 37



--------------------------------------------------------------------------------



 



2.1.165  
“UTi SA Buy-back Condition” means the consent by UTi Empowerment Trust South
Africa to sell to Pyramid Freight so much of its shareholding in UTi SA as
Pyramid Freight SA may determine in the event that:

2.1.165.1  
the South African Government introduces any amendments to prevailing black
economic empowerment charters and/or legislation; or

2.1.165.2  
the practice in respect of black economic empowerment changes, which change
would have the effect of UTi SA no longer requiring to comply with the
applicable black economic empowerment charter or of reducing the criteria for
UTi SA’s compliance with the applicable black economic empowerment charter.

2.1.166  
“UTi Worldwide” means UTi Worldwide Inc. (Registration No. 14127), a company
duly incorporated according to the laws of the British Virgin Islands.

2.1.167  
“Utilisation” means a utilisation of a Facility.

2.1.168  
“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

2.1.169  
“VAT” means value added tax as provided for in the Value Added Tax Act 1991 and
any other tax of a similar nature.

2.1.170  
“WCF Lenders” means:

2.1.170.1  
each Original WCF Lender; and

 

Page 38



--------------------------------------------------------------------------------



 



2.1.170.2  
any person who has become a Party in accordance with clause 25 (Changes to the
Lenders),

   
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement and “WCF Lender” means, as the context requires, any of them.

2.2  
All accounting expressions which are not otherwise defined in this Agreement
shall be construed in accordance with GAAP.

2.3  
A document in an “agreed form” is a document which has been initialled as such
on or before the Signature Date for the purposes of identification by or on
behalf of a Borrower and the Facility Agent or, if not so initialled, is in form
and substance reasonably satisfactory to the Facility Agent.

2.4  
Any reference in this Agreement to:

2.4.1  
an “affiliate” means, in relation to any person, a subsidiary of that person or
a holding company of that person or any other subsidiary of that holding
company;

2.4.2  
an “amendment” includes a supplement, novation or re-enactment and “amended” is
to be construed accordingly;

2.4.3  
“arm’s length” means terms that are fair and reasonable to the counterparty of a
transaction and no more or less favourable to the other party to the relevant
transaction as could reasonably be expected to be obtained in a comparable arm’s
length transaction with a person that is not the ultimate holding company of
such counterparty or an entity of which such counterparty or its ultimate
holding company has direct or indirect control, or owns directly or indirectly
more than 20% (twenty percent) of the share capital or similar rights of
ownership;

 

Page 39



--------------------------------------------------------------------------------



 



2.4.4  
“assets” includes properties, revenues and rights of every description;

2.4.5  
“associate” shall be construed in accordance with GAAP;

2.4.6  
“audited” means, in respect of any financial statement those financial
statements as audited by the Auditors;

2.4.7  
“authorisations” mean any authorisation, consent, registration, filing,
agreement, notarisation, certificate, licence, approval, resolution, permit
and/or authority or any exemption from any of the aforesaid, by, with or from
any authority (including, without limitation, any approvals required from the
South African Reserve Bank in relation to any Finance Document or any
transaction contemplated under any Finance Document);

2.4.8  
“authority” means any government or governmental, administrative, fiscal or
judicial authority, body, court, department, commission, tribunal, registry or
any stated owned or controlled authority which principally performs governmental
functions;

2.4.9  
a “calendar month” shall be construed as a named month, i.e. January, February,
March, April, May, June, July, August, September, October, November and
December;

2.4.10  
a “clause” shall, subject to any contrary indication, be construed as a
reference to a clause hereof;

 

Page 40



--------------------------------------------------------------------------------



 



2.4.11  
“continuing”, in the context of a Default, means that such Default has not been
remedied or waived;

2.4.12  
“control” means, in relation to any company or similar organisation or person,
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to:

2.4.12.1  
cast, or control the casting of, more than one-half of the maximum number of
votes that might be cast at a general meeting of that person;

2.4.12.2  
appoint or remove all, or the majority, of the directors or other equivalent
officers of that person; or

2.4.12.3  
give directions with respect to the operating and financial policies of that
person which the directors or other equivalent officers of that person are
obliged to comply with;

2.4.13  
a “holding company” shall be construed in accordance with the Companies Act,
1973;

2.4.14  
the words “including” and “in particular” are used by way of illustration or
emphasis only and shall not be construed as, nor shall they take effect as,
limiting the generality of any of the preceding words;

2.4.15  
“indebtedness” shall be construed so as to include any obligation (whether
incurred as principal or as surety) for the payment or repayment of money,
whether present or future, actual or contingent;

 

Page 41



--------------------------------------------------------------------------------



 



2.4.16  
“law” shall be construed as any law (including statutory, common or customary
law), statute, constitution, decree, judgment, treaty, regulation, directive,
by-law, order, other legislative measure, directive, requirement of any
government, supranational, local government, statutory or regulatory or
self-regulatory or similar body or authority or court and the common law, as
amended, replaced, re-enacted, restated or reinterpreted from time to time;

2.4.17  
a “month” means a reference to a period starting on one day in a calendar month
and ending on the numerically corresponding day but one in the next calendar
month, except that:

2.4.17.1  
if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the directly preceding Business Day;
and

2.4.17.2  
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month;

2.4.18  
the words “other” and “otherwise” shall not be construed eiusdem generis with
any foregoing words where a wider construction is possible;

2.4.19  
a “person” shall be construed as a reference to any person, firm, company,
corporation, government, state or agency of a state or any association or
partnership (whether or not having separate legal personality) of two or more of
the foregoing;

 

Page 42



--------------------------------------------------------------------------------



 



2.4.20  
a “regulation” means any regulation, rule, official directive of any
governmental, inter-governmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;

2.4.21  
“repay” (or any derivative form of that word) includes “prepay” (or any
derivative form of that word);

2.4.22  
“security interest” means any mortgage, pledge, lien, charge, assignment,
cession, hypothecation or security interest or any other agreement or
arrangement having the effect of conferring security;

2.4.23  
a “Schedule” shall, subject to any contrary indication, be construed as a
reference to a Schedule hereof;

2.4.24  
a “subsidiary” shall be construed in accordance with the Companies Act, 1973.

2.5  
Unless inconsistent with the context or save where the contrary is expressly
indicated in this Agreement:

2.5.1  
if any provision in a definition is a substantive provision conferring rights or
imposing obligations on any Party, notwithstanding that it appears only in an
interpretation clause, effect shall be given to it as if it were a substantive
provision of this Agreement;

2.5.2  
when any number of days is prescribed in this Agreement, same shall be reckoned
inclusively of the first and exclusively of the last day unless the last day
falls on a day which is not a Business Day, in which case the last day shall be
the next succeeding Business Day;

 

Page 43



--------------------------------------------------------------------------------



 



2.5.3  
in the event that the day for payment of any amount due in terms of this
Agreement should fall on a day which is not a Business Day, the relevant day for
payment shall be the immediately succeeding Business Day;

2.5.4  
in the event that the day for performance of any obligation (other than a
payment obligation) to be performed in terms of this Agreement should fall on a
day which is not a Business Day, the relevant day for performance shall be the
immediately succeeding Business Day;

2.5.5  
any reference in this Agreement to an enactment is to that enactment as at the
Signature Date and as amended or re-enacted from time to time;

2.5.6  
any reference in this Agreement or any other agreement or document shall be
construed as a reference to this Agreement or, as the case may be, such other
agreement or document as same may have been, or may from time to time be,
amended, varied, novated or supplemented;

2.5.7  
except as expressly provided for in this Agreement, no provision of this
Agreement constitutes a stipulation for the benefit of any person who is not a
Party to this Agreement;

2.5.8  
a reference to a Party includes that Party’s lawful successors-in-title and
permitted assigns;

2.5.9  
where any Party is required to provide any consent or approval or agree to the
actions of any other Party, the request for such consent or approval or
agreement shall be in writing and such consent or approval or agreement shall be
in writing and shall not be unreasonably withheld or delayed.

 

Page 44



--------------------------------------------------------------------------------



 



2.6  
The headings to the clauses and Schedules of this Agreement are for reference
purposes only and shall in no way govern or affect the interpretation of nor
modify nor amplify the terms of this Agreement nor any clause or Schedule
thereof.

2.7  
Unless inconsistent with the context, an expression in this Agreement which
denotes:

2.7.1  
any one gender includes the other genders;
  2.7.2  
a natural person includes an artificial person and vice versa; and
  2.7.3  
the singular includes the plural and vice versa.

2.8  
The Schedules to this Agreement form an integral part thereof and words and
expressions defined in this Agreement shall bear, unless the context otherwise
requires, the same meaning in such Schedules. To the extent that there is any
conflict between the Schedules to this Agreement and the provisions of this
Agreement, the provisions of this Agreement shall prevail.

2.9  
Where any term is defined within the context of any particular clause in this
Agreement, the term so defined, unless it is clear from the clause in question
that the term so defined has limited application to the relevant clause, shall
bear the same meaning as ascribed to it for all purposes in terms of this
Agreement, notwithstanding that that term has not been defined in any
interpretation clause.

2.10  
The rule of construction, in the event of ambiguity, that the contract shall be
interpreted against the Party responsible for the drafting thereof, shall not
apply in the interpretation of this Agreement.

 

Page 45



--------------------------------------------------------------------------------



 



2.11  
This Agreement shall to the extent permitted by applicable law be binding on and
enforceable by the administrators, trustees, permitted assigns or liquidators of
the Parties as fully and effectually as if they had signed this Agreement in the
first instance and reference to any Party shall be deemed to include such
Party’s administrators, trustees, permitted assigns or liquidators, as the case
may be.

2.12  
The use of any expression in this Agreement covering a process available under
South African law such as winding-up (without limitation eiusdem generis) shall,
if any of the Parties to this Agreement is subject to the law of any other
jurisdiction, be construed as including any equivalent or analogous proceedings
under the law of such other jurisdiction.

2.13  
Where figures are referred to in numerals and in words in this Agreement, if
there is any conflict between the two, the words shall prevail.

2.14  
No prior drafts of any Finance Document, any mandate letter or any term sheet
shall be admissible as evidence in any proceedings brought to determine any
dispute arising out of this Agreement between the Parties.

3.  
THE FACILITIES

3.1  
The Facilities

3.1.1  
Subject to the terms of this Agreement, the WCF Lenders make available to the
Borrowers:

3.1.1.1  
a Rand revolving loan facility in an aggregate amount equal to the Total
Facility A Commitments provided that:

3.1.1.1.1  
in respect of Direct Facility Instruments, the aggregate of all Loans made and
all other amounts outstanding thereunder shall not at any time exceed the Direct
Facility Instruments Sub-limit; and

 

Page 46



--------------------------------------------------------------------------------



 



3.1.1.1.2  
in respect of Indirect Facility Instruments, the aggregate of all Loans made and
all other amounts outstanding thereunder shall not at any time exceed the
Indirect Facility Instruments Sub-limit;

3.1.1.2  
a Rand revolving asset based finance facility in an aggregate amount equal to
the Total Facility B Commitments upon the terms and conditions of the Asset
Based Finance Facility Agreements; and

3.1.1.3  
an uncommitted seasonal customs facility in an aggregate amount equal to the
Total Facility C Uncommitted Amount.

3.1.2  
Facility A may be availed of by way of Direct Facility Instruments and Indirect
Facility Instruments.

3.1.3  
Indirect Facility Instruments shall be in such format as may reasonably be
acceptable to the WCF Lenders and shall have expiry dates not exceeding 12
(twelve) months from the date of issue unless agreed to by the WCF Lenders.

3.2  
Finance Parties’ rights and obligations

3.2.1  
The obligations of each Finance Party under the Finance Documents are several.
Failure by a Finance Party to perform its obligations under the Finance
Documents does not affect the obligations of any other Party under the Finance
Documents. No Finance Party is responsible for the obligations of any other
Finance Party under the Finance Documents.

 

Page 47



--------------------------------------------------------------------------------



 



3.2.2  
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from a Borrower shall be a separate and
independent debt.

3.2.3  
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

4.  
PURPOSE

4.1  
Purpose
     
Each Borrower shall apply all amounts borrowed by it under the Facilities
towards:

4.1.1  
in respect of Facility A, its general corporate purposes;
  4.1.2  
in respect of Facility B, funding its asset based requirements;
  4.1.3  
in respect of Facility C, its customs and excise obligations only.

4.2  
Monitoring
     
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to the Finance Documents.

 

Page 48



--------------------------------------------------------------------------------



 



5.  
CONDITIONS OF UTILISATION

5.1  
Initial conditions precedent
     
No Borrower may utilise any Facility unless the Facility Agent has received all
of the Advance Condition Documents in form and in substance satisfactory to the
Facility Agent. The Facility Agent shall notify the Borrowers and the WCF
Lenders promptly upon being so satisfied.

5.2  
Further conditions precedent
     
The WCF Lenders will only be obliged to comply with clause 6.2 (WCF Lender’s
Participation) if on the proposed Utilisation Date:

5.2.1  
no Default is continuing or would result from the proposed Loan;

5.2.2  
the Repeating Representations to be made by a Borrower are true in all material
respects;

5.2.3  
at all times and including the Facilities:

5.2.3.1  
the aggregate total Financial Indebtedness (excluding any Financial Indebtedness
in respect of Facility C) of the Borrowers as contemplated under clause
2.1.67.12 does not exceed R1 000 000 000 (One Billion Rand); or

5.2.3.2  
the aggregate amount of Interest Bearing Debt of the Borrowers does not exceed
R650 000 000 (Six Hundred and Fifty Million Rand) (excluding any Interest
Bearing Debt in respect of Facility C); and

 

Page 49



--------------------------------------------------------------------------------



 



5.2.4  
in the case of a Facility C Loan only:

5.2.4.1  
the prior approval of the WCF Lenders’ internal credit committee has been
obtained; and

5.2.4.2  
the Debtors Cover Ratio on a date which is 10 (ten) Business Days prior to the
proposed Utilisation Date, is not less than 2 times; or

5.2.4.3  
credit support has been provided in relation to such Facility C Loan to the
satisfaction of the WCF Lenders.

6.  
UTILISATION

6.1  
Utilisation

6.1.1  
A Borrower may utilise a Facility on or after the CP Satisfaction Date during
the relevant Availability Period, provided that:

6.1.1.1 in respect of an Indirect Facility Instrument:

6.1.1.1.1  
such Borrower shall notify the Facility Agent not less than 3 (three) Business
Days prior to the proposed Utilisation Date (the “Utilisation Notice”);

6.1.1.1.2  
the proposed Utilisation Date is a Business Day; and

6.1.1.1.3  
the Utilisation Notice shall identify the Indirect Facility Instrument and set
out all relevant information the WCF Lenders may require in respect of the
Indirect Facility Instrument; and

 

Page 50



--------------------------------------------------------------------------------



 



6.1.1.2  
in respect of a Facility C Loan:

6.1.1.2.1  
a Borrower shall, by written notice, notify the Facility Agent not less than 10
(ten) Business Days prior to the proposed Utilisation Date;

6.1.1.2.2  
the proposed Utilisation Date is a Business Day; and

6.1.1.2.3  
together with such notification deliver a complete Debtors age analysis in
relation to the South African Borrower Group dated as of the date of such notice
together with any other information requested by the WCF Lenders.

6.1.2  
Any drawdown or payment made by the WCF Lenders, in accordance with the terms
and conditions under the Asset Based Finance Facility Master Agreement and an
Applicable ABF Schedule shall constitute a Facility B Loan.

6.2  
WCF Lender’s Participation

6.2.1  
If the conditions set out in this Agreement have been met, each WCF Lender shall
make its participation in each Loan available by the Utilisation Date.

6.2.2  
The amount of each WCF Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

6.2.3  
The Agent shall notify each WCF Lender of the amount of each Loan and the amount
of its participation in that Loan.

 

Page 51



--------------------------------------------------------------------------------



 



6.3  
Cancellation of Commitment

6.3.1  
The Total Facility A Commitments shall be immediately cancelled at the end of
the Availability Period for Facility A.

6.3.2  
The Total Facility B Commitments shall be immediately cancelled at the end of
the Availability Period for Facility B.

7.  
EXISTING FACILITIES

7.1  
The Parties record that the Issuing Bank has issued the Existing Facilities
pursuant to the Existing Letters of Credit Agreement and the Existing ABF Master
Agreements.

7.2  
The Parties agree that the Existing Facilities shall be assumed under this
Agreement and deemed to be issued under this Agreement on the CP Satisfaction
Date and shall constitute a Utilisation under Facility A and Facility B, as the
case may be and as applicable, on the CP Satisfaction Date.

8.  
REPAYMENT

8.1  
Repayment of Facility A Loans
     
Each Borrower which has drawn a Facility A Loan shall repay that Loan on the
Repayment Date.
  8.2  
Repayment of Facility B Loans
     
Each Borrower which has drawn a Facility B Loan shall repay that Loan in
accordance with the terms and conditions of the Asset Based Finance Facility
Master Agreement and the relevant Applicable ABF Schedule.

 

Page 52



--------------------------------------------------------------------------------



 



8.3  
Repayment of Facility C Loans
     
Each Borrower which has drawn a Facility C Loan shall repay that Loan on the
Repayment Date.

9.  
PREPAYMENT AND CANCELLATION

9.1  
Mandatory Repayment: Illegality
     
If it becomes unlawful in any applicable jurisdiction for a WCF Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan:

9.1.1  
that WCF Lender shall promptly notify the Facility Agent upon becoming aware of
that event and the Facility Agent shall thereafter notify the Borrowers and the
other WCF Lenders;

9.1.2  
upon the Facility Agent notifying the Borrowers, the Commitment of that WCF
Lender will be immediately cancelled; and

9.1.3  
each Borrower shall repay that WCF Lender’s participation in the Loans made to
that Borrower on the last day of the Interest Period for each Loan occurring
after the Facility Agent has notified the Borrower or, if earlier, the date
specified by the WCF Lender in the notice delivered to the Facility Agent (being
no earlier than the last day of any applicable grace period permitted by law).

 

Page 53



--------------------------------------------------------------------------------



 



9.2  
Mandatory Repayment: Change of Control

9.2.1  
If a Change of Control in respect of each of Pyramid BVI and Pyramid Freight SA
occurs:

9.2.1.1  
Pyramid Freight SA shall, promptly after becoming aware of the same, notify the
Facility Agent;

9.2.1.2  
upon the Facility Agent receiving notice from Pyramid Freight SA, the Facility
Agent shall notify the Borrowers that the Facilities will be immediately
cancelled and the WCF Lenders shall not thereafter be obliged to participate in
the making of any further Loans; and

9.2.1.3  
the Borrowers shall repay the Facility Outstandings no later than 5
(five) Business Days after the date of receipt by the Borrowers of the written
notice from the Facility Agent pursuant to clause 9.2.1.2.

9.3  
Refinancing
     
In the event that the Borrowers implement a Refinancing with a registered bank
or financial institution (directly or indirectly) within 18 (eighteen) months of
the Advance Date, the Borrowers shall pay to the WCF Lenders a refinancing
penalty fee equal to 100 (one hundred) basis point of the aggregate value of the
Facilities.
  9.4  
Voluntary Prepayment of Facility A Loans
     
A Borrower to which a Loan has been made utilising a Direct Facility Instrument
may at any time prepay the whole or any part of a Facility A Loan.

 

Page 54



--------------------------------------------------------------------------------



 



9.5  
Voluntary prepayment of Facility B Loans

9.5.1  
A Borrower to which a Facility B Loan has been made shall prepay that Facility B
Loan in accordance with, and subject to, the terms and conditions of the Asset
Based Finance Facility Master Agreement.

9.5.2  
Any prepayment of a Facility B Loan shall, if permitted under the Asset Based
Finance Facility Master Agreement, only be made out of Free Cash Flow.

9.6  
Right of repayment and cancellation in relation to a single WCF Lender

9.6.1  
If:

9.6.1.1  
any sum payable to any WCF Lender by a Borrower is required to be increased
under clause 13.2 (Tax gross-up); or

9.6.1.2  
any WCF Lender claims indemnification from a Borrower under clause 13.3 (Tax
indemnity) and clause 14.1 (Increased costs),

   
such Borrower may, whilst the circumstance giving rise to the requirement for
indemnification continues, give the Facility Agent not less than 30 (thirty)
days prior written notice of cancellation of the Commitment of that WCF Lender
and its intention to procure the repayment of that WCF Lender’s participation in
the Loans.
  9.6.2  
On receipt of a notice referred to in clause 9.6.1 above, the Commitment of that
WCF Lender shall immediately be reduced to zero.
  9.6.3  
On the last day of each Interest Period which ends after the Borrower’s notice
under clause 9.6.1 has taken effect, each Borrower to which a Loan is
outstanding shall repay that WCF Lender’s participation in that Loan.

 

Page 55



--------------------------------------------------------------------------------



 



9.7  
Restrictions

9.7.1  
Any notice of cancellation or prepayment given by any Party under this clause 9
(Prepayment and Cancellation) shall be irrevocable and, unless a contrary
indication appears in this Agreement, shall specify the date or dates upon which
the relevant cancellation or prepayment is to be made and the amount of that
cancellation or prepayment.

9.7.2  
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Breakage Costs, without premium or
penalty.

9.7.3  
Unless a contrary indication appears in this Agreement, any part of a Facility
which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

9.7.4  
The Borrowers shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

9.7.5  
No amount of the Total Commitments or the Total Facility C Uncommitted Amount
cancelled under this Agreement may be subsequently reinstated.

9.7.6  
If the Facility Agent receives a notice under this clause 9 (Prepayment and
Cancellation), it shall promptly forward a copy of that notice to either the
Borrowers or the affected WCF Lenders, as appropriate.

 

Page 56



--------------------------------------------------------------------------------



 



9.8  
Breakage Costs

9.8.1  
If any repayment or prepayment of all or any part of the Loans (whether
voluntary or mandatory) or any payment of any Unpaid Sum is made otherwise than
on the last day of an Interest Period then the Borrowers shall pay to the
Facility Agent for the account of each WCF Lender participating in the Loans or
to whom that Unpaid Sum is owed within 3 (three) Business Days of demand by the
Facility Agent (together with a copy of the applicable certificate(s) delivered
to the Facility Agent under clause 9.8.2) a sum equal to the Breakage Costs
applicable thereto.

9.8.2  
Each WCF Lender shall, as soon as reasonably practicable after demand by the
Facility Agent but in any event within 5 (five) Business Days of such demand
(and in any event prior to the Facility Agent making a demand for the same under
clause 9.8.1), provide a certificate confirming in reasonable detail the amount
of its Breakage Costs for any Interest Period in which they accrue. Each such
certificate shall promptly be delivered to the Borrowers by the Facility Agent.

10.  
INTEREST

10.1  
Calculation of interest

10.1.1  
Interest shall accrue on each Loan at the Interest Rate.

10.1.2  
Interest on each Loan during each Interest Period shall:

10.1.2.1  
accrue on a day-to-day basis;

 

Page 57



--------------------------------------------------------------------------------



 



10.1.2.2  
be calculated inclusive of the first and exclusive of the last day of such
Interest Period, on the actual number of days elapsed and, for the purposes of
calculation, based on a 365 (three hundred and sixty five) day year,
irrespective of whether the year is a leap year or not; and

10.1.2.3  
to the extent not paid on the last day of an Interest Period, be capitalised on
the last day of that Interest Period.

10.2  
Payment of interest
     
The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period.

10.3  
Default interest

10.3.1  
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date and that failure results in an Event of Default, interest shall
accrue on the overdue amount from the date of the occurrence of the Event of
Default up to the date of actual payment (both before and after judgment) at the
Default Interest Rate for successive Interest Periods, each of a duration
selected by the Facility Agent (acting reasonably). Any interest accruing under
this clause 10.3 (Default interest) shall be immediately payable by the relevant
Obligor on demand by the Facility Agent.

10.3.2  
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 

Page 58



--------------------------------------------------------------------------------



 



10.4  
Notification of rates of interest
     
The Facility Agent shall promptly notify the WCF Lenders and the Borrowers of
the determination of a rate of interest under this Agreement.

10.5  
Market and Rate disruption

10.5.1  
If a Market Disruption Event occurs in relation to a Foreign Currency Account
for any Interest Period, then the rate of interest on each WCF Lender’s share of
that Foreign Currency Account, as applicable, for the Interest Period shall be
the percentage rate per annum which is the sum of:

10.5.1.1  
the Interest Rate; and

10.5.1.2  
the rate notified to the Facility Agent by that WCF Lender as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to that WCF Lender of funding its participation in that Foreign
Currency Account, as applicable, from whatever source it may reasonably select.

10.5.2  
In this Agreement “Market Disruption Event” means:

10.5.2.1  
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR or, if applicable, EURIBOR for
the relevant currency and Interest Period; or

 

Page 59



--------------------------------------------------------------------------------



 



10.5.2.2  
before close of business in London on the Quotation Day for the relevant
Interest Period, the Facility Agent receives notifications from a WCF Lender or
WCF Lenders (whose participations in a Overdraft or Facility B Loan, as
applicable, exceed 30% (thirty percent) of Overdraft or Facility B Loan, as
applicable) that the cost to it of obtaining matching deposits in the Relevant
Interbank Market would be in excess of LIBOR or, if applicable, EURIBOR.

10.5.3  
If a Rate Disruption Event occurs in relation to any Overdrafts or any Facility
B Loan, as the case may be, and for so long as it is continuing, then the
Interest Rate on each WCF Lender’s share of that Overdraft or Facility B Loan,
as applicable, shall be:

10.5.3.1  
in respect of Overdrafts, the percentage rate of the Repo Rate plus 250 (two
hundred fifty) basis points all expressed on a nacm basis; and

10.5.3.2  
in relation to Facility B Loans, the percentage rate of the Repo Rate plus 250
(two hundred and fifty) basis points all expressed on a nacm basis.

11.  
INTEREST PERIODS

11.1  
Interest Periods

11.1.1  
Subject to this clause 11 (Interest Periods) and in respect of a Loan, the
Interest Period shall be 1 (one) month or any other period agreed between the
Borrower and the Facility Agent (acting on the instructions of all the WCF
Lenders).

 

Page 60



--------------------------------------------------------------------------------



 



11.1.2  
An Interest Period for a Loan shall not extend beyond the Termination Date
applicable to its Facility.

11.1.3  
Each Interest Period for Loan shall start on the Utilisation Date or (if already
made) on the last day of its preceding Interest Period.

11.2  
Non-Business Days
     
If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day.

12.  
FEES

12.1  
Commitment fee
     
The Borrower shall pay to the Facility Agent (for the account of the WCF
Lenders) a commitment fee in the amount and at the times agreed in a Fee Letter.

12.2  
Agency fee
     
The Borrowers shall pay to the Facility Agent (for its own account) an agency
fee in the amount and at the times agreed in a Fee Letter.

12.3  
Standby Letter of Credit
     
The Borrowers shall pay to the Issuing Bank an issuing bank fee, as well as a
commitment fee and a quarterly commission in the amount and at the times agreed
in a Fee Letter.

 

Page 61



--------------------------------------------------------------------------------



 



13.  
TAX GROSS UP AND INDEMNITIES

13.1  
Definitions

13.1.1  
In this clause 13 (Tax Gross Up and Indemnities):

13.1.1.1  
“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

13.1.1.2  
“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Tax.

13.1.1.3  
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

13.1.1.4  
“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under clause 13.2 (Tax gross-up) or a payment under clause 13.3
(Tax indemnity).

13.1.2  
In this clause 13 (Tax Gross Up and Indemnities) a reference to “determines” or
“determined” means a determination made in the absolute good faith discretion of
the person making the determination.

13.2  
Tax gross-up

13.2.1  
Each Obligor shall make all payments to be made by it under the Finance
Documents without any Tax Deduction, unless a Tax Deduction is required by law.

 

Page 62



--------------------------------------------------------------------------------



 



13.2.2  
Each Obligor or a Finance Party shall, promptly upon becoming aware that an
Obligor must make a Tax Deduction (or that there is or will be any change in the
rate or the basis of a Tax Deduction), notify the Facility Agent accordingly. If
the Facility Agent receives such notification from a Finance Party it shall
notify that Obligor.

13.2.3  
If a Tax Deduction is required by law to be made by a Finance Party with respect
to a payment to any other Finance Party which represents an amount or amounts
received by that person from an Obligor, such Obligor shall pay directly to that
other Finance Party an amount which (after making any required Tax Deduction)
leaves an amount equal to the payment which would have been due if no Tax
Deduction had been required.

13.2.4  
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from such Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

13.2.5  
If an Obligor is required to make a Tax Deduction, such Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

13.2.6  
Within 30 (thirty) days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor shall deliver to the Facility
Agent for the Finance Party entitled to the payment an original receipt (or a
copy, certified as a true copy by that Obligor, of such receipt) issued by the
relevant taxation or other authority which evidences to that Finance Party that
the Tax Deduction has been made or (as applicable) that any appropriate payment
has been paid to the relevant taxing authority.

 

Page 63



--------------------------------------------------------------------------------



 



13.3  
Tax indemnity

13.3.1  
Each Obligor shall (within 3 (three) Business Days of demand by the Facility
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document.

13.3.2  
Clause 13.3.1 above shall not apply:

13.3.2.1  
with respect to any Tax assessed on a Finance Party:

13.3.2.1.1  
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

13.3.2.1.2  
under the law of the jurisdiction in which that Finance Party performs its
obligations under this Agreement in respect of amounts received or receivable in
that jurisdiction,

   
if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Finance Party; or

13.3.2.2  
to the extent a loss, liability or cost is compensated for by an increased
payment under clause 13.2 (Tax gross-up).

 

Page 64



--------------------------------------------------------------------------------



 



13.3.3  
A Protected Party making, or intending to make a claim under clause 13.3.1 shall
promptly notify the Facility Agent of the event which will give, or has given,
rise to the claim, following which the Facility Agent shall notify the Obligors.

13.3.4  
A Protected Party shall, on receiving a payment from an Obligor under this
clause 13, notify the Facility Agent.

13.4  
Tax Credit

13.4.1  
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

13.4.1.1  
a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, or to that Tax Payment; and

13.4.1.2  
that Finance Party has obtained, utilised and retained that Tax Credit,

   
that Finance Party shall pay an amount to that Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in the case had the Tax Payment not been required to be made
by that Obligor.

13.5  
Stamp Taxes
     
Each Borrower shall pay and, within 3 (three) Business Days of demand, indemnify
each Finance Party against any properly incurred cost, loss or liability that
Finance Party incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document.

 

Page 65



--------------------------------------------------------------------------------



 



13.6  
Value-Added Tax

13.6.1  
All amounts set out, or expressed to be payable under a Finance Document by any
Party to a Finance Party which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to clause 13.6.3 below,
if VAT is chargeable on any supply made by any Finance Party to any Party under
a Finance Document, that Party shall pay to the Finance Party (in addition to
and at the same time as paying the consideration) an amount equal to the amount
of the VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such Party).

13.6.2  
If VAT is chargeable on any supply made by any Finance Party (the “Supplier”) to
any other Finance Party (the “Recipient”) under a Finance Document, and any
Party (the “Relevant Party”) is required by the terms of any Finance Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse the Recipient in respect of that
consideration), such Party shall also pay to the Supplier (in addition to and at
the same time as paying such amount) an amount equal to the amount of such VAT.
The Recipient will promptly pay to the Relevant Party an amount equal to any
credit or repayment from the relevant tax authority which it reasonably
determines relates to the VAT chargeable on that supply.

13.6.3  
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party reasonably determines
that neither it nor any other member of any group of which it is a member for
VAT purposes is entitled to credit or repayment from the relevant tax authority
in respect of the VAT.

 

Page 66



--------------------------------------------------------------------------------



 



14.  
INCREASED COSTS

14.1  
Increased costs

14.1.1  
If any of the following occurs at any time after the Signature Date but before
the Discharge Date:

14.1.1.1  
the adoption, change, amendment, variation, replacement or change in
interpretation of any law or of any authorisation, with which any Finance Party
is required to comply, or any change in any circumstances occurs or any duty is
imposed; and/or

14.1.1.2  
any directive, announcement, requirement, request or guidance (whether or not
having the force of law) of any central, federal or reserve bank or any other
fiscal, monetary, regulatory or other authority (but excluding optional
compliance therewith); and/or

14.1.1.3  
a requirement by any statutory or monetary authority to pay Taxes (excluding any
Tax on income, profits, gains and capital), levies or other amounts whatsoever
or to maintain special deposits or reserve assets, in addition to those
currently paid or maintained or reserved by any Finance Party (but excluding
optional compliance therewith); and/or

14.1.1.4  
any mandatory compliance by any Finance Party with any reserve, cash ratio,
special deposit or liquidity requirements (or any other similar requirements) in
respect of this Agreement in addition to those reasonably anticipated by any
Finance Party; and/or

 

Page 67



--------------------------------------------------------------------------------



 



14.1.1.5  
any mandatory compliance by any Finance Party with any capital adequacy or
similar requirements howsoever arising, including as a result of an increase in
the amount of the qualifying capital to be allocated to the amount advanced
under any Finance Document or of a change of weighting of the commitment under
any Finance Document,
     
which is of general application to institutions registered and conducting the
business of a bank in terms of the Banks Act, 1990; and/or

14.1.1.6  
any Finance Party which did not do so prior to the Signature Date mandatorily
complies with or applies the provisions of the International Convergence of
Capital Measurement and Capital Standards (A Revised Framework) (i.e., Basel II)
or any interpretation, implementation or administration thereof,

   
which:

14.1.1.7  
subjects any Finance Party to any Tax (excluding any Tax on income, profits,
gains and capital), duty or similar charge in respect of its obligations to
provide or maintain the Facility or changes the basis of the taxation of
payments to any Finance Party of the capital of or interest on any Facility or
in respect of any other amounts due under any of the Finance Documents or in
respect of any Facility; or

14.1.1.8  
imposes, modifies or deems applicable to capital or reserve requirements or
similar requirements in respect of the Facility or imposes on any Finance Party
any other requirements or conditions affecting its obligations to make or
maintain any Facility,

 

Page 68



--------------------------------------------------------------------------------



 



   
to any Finance Party, then at the election of that Finance Party (if it is also
a WCF Lender):

14.1.1.9  
or in the case of a Finance Party which is not a WCF Lender, within 30
(thirty) days of a written demand by the Facility Agent, the Borrowers shall pay
to the Facility Agent for the account of that Finance Party an additional amount
as is sufficient to compensate that Finance Party for such Increased Costs; or

14.1.1.10  
in the case of any WCF Lender, that WCF Lender shall be entitled to increase the
applicable Margin of that Facility, in relation to that WCF Lender only, by such
percentage as is necessary to compensate that WCF Lender for such Increased
Costs. The increase in the applicable Margin pursuant to this clause 14.1.1.10
shall take effect from the date specified in a written notice delivered by the
Facility Agent to the Borrowers but in any event not less than 30 (thirty) days
after the date of such written notice.

14.2  
Increase cost claims

14.2.1  
A Finance Party intending to make a claim pursuant to clause 14.1 (Increased
costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify the Borrowers.

14.2.2  
Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Costs.

 

Page 69



--------------------------------------------------------------------------------



 



14.3  
Exceptions
     
The provisions of this clause 14.1 (Increased costs) shall not apply to the
extent that any Increased Cost is:

14.3.1  
in relation to a Finance Party, attributable to that Finance Party complying
with any requirement specified in clause 14.1 (Increased costs) after the
Signature Date with which it was mandatorily required to comply prior to the
Signature Date;

14.3.2  
compensated for under any other clause of this Agreement or would have been
compensated for but for an exception to that clause;

14.3.3  
attributable to a Tax Deduction required by law to be made by a Borrower;

14.3.4  
attributable to the gross negligence or the wilful breach by the relevant
Finance Party of any applicable law or regulation; or

14.3.5  
attributable to any default by the relevant Finance Party of any of its
obligations under the Finance Documents.

14.4  
In this clause 14 (Increased Costs):

14.4.1  
a reference to “Tax Deduction” has the meaning given to it in clause 13.1
(Definitions); and

14.4.2  
“Increased Costs” means:

14.4.2.1  
a reduction in the rate of return from any Facility or on a Finance Party’s (or
its affiliate’s) overall capital;

 

Page 70



--------------------------------------------------------------------------------



 



14.4.2.2  
an additional or increased cost; or

14.4.2.3  
a reduction of any amount due and payable under any Finance Document,

   
which is incurred or suffered by a Finance Party or any of its affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

15.  
OTHER INDEMNITIES

15.1  
Other Indemnities

15.1.1  
Each Borrower shall (or shall procure that each Obligor will), within 5
(five) Business Days of demand, indemnify each Finance Party against any cost,
loss or liability reasonably incurred by that Finance Party as a result of:

15.1.1.1  
the occurrence of any Default or the operation of clause 24.16 (Acceleration);

15.1.1.2  
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost loss or liability arising as a
result of clause 29 (Sharing among the Finance Parties);

15.1.1.3  
funding, or making arrangements to fund, its participation in any Loan requested
by a Borrower in a Utilisation but not made by reason of the operation of any
one or more of the provisions of this Agreement or any other Finance Document
(other than by reason of default or negligence by that Finance Party or, as
applicable, the Facility Agent alone); or

 

Page 71



--------------------------------------------------------------------------------



 



15.1.1.4  
any Loan (or part of that Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower.

15.1.2  
A Finance Party intending to make a claim pursuant to clause 15.1.1 above shall
notify the Facility Agent in writing of the event giving rise to the claim and
shall provide to the Facility Agent particulars of the circumstances giving rise
to a claim and a calculation of the amount so claimed. Promptly upon receipt of
any notice and particulars referred to in clause 15.1.2, the Facility Agent
shall deliver such notice and particulars to the Borrowers.

15.2  
Indemnity to the Facility Agent
     
Each Borrower shall promptly indemnify the Facility Agent against any cost, loss
or liability reasonably incurred by the Facility Agent (acting reasonably) as a
result of:

15.2.1  
investigating any event which it reasonably believes is a Default; or

15.2.2  
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

16.  
MITIGATION BY THE WCF LENDERS

16.1  
Mitigation

16.1.1  
Each Finance Party shall, in consultation with the Borrowers, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under, or cancelled pursuant to or which
would result in an increase to any amount payable under, any of clause 9.1
(Mandatory Repayment: Illegality), clause 13 (Tax Gross-Up and Indemnities) or
clause 14 (Increased Costs) (including (but not limited to) transferring its
rights and obligations under the Finance Documents to another affiliate.

 

Page 72



--------------------------------------------------------------------------------



 



16.1.2  
Clause 16.1.1 above does not in any way limit the obligations of any Obligor
under the Finance Documents.

16.2  
Limitation of Liability

16.2.1  
Each Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
clause 16.1 (Mitigation).

16.2.2  
A Finance Party is not obliged to take any steps under clause 16.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

17.  
STANDBY LETTER OF CREDIT FACILITY

17.1  
The Borrower shall have the right to request the Issuing Bank to issue a standby
letter of credit counter-indemnified by the Participating Lenders on the terms
and subject to the conditions set out in this Agreement.

17.2  
Delivery of a Utilisation Request for the Standby Letter of Credit
     
A Borrower may request the Standby Letter of Credit to be issued to the WCF
Lenders by delivery to the Facility Agent of a duly completed utilisation
request (the “SLC Utilisation Request”) not later than 2 (two) days prior to the
proposed Utilisation Date (the “SLC Utilisation Date”).

 

Page 73



--------------------------------------------------------------------------------



 



17.3  
Completion of an SLC Utilisation Request for the Standby Letter of Credit

17.3.1  
The SLC Utilisation Request for the Standby Letter of Credit is irrevocable and
will not be regarded as having been duly completed unless:

17.3.1.1  
it specifies that it is for the Standby Letter of Credit;
  17.3.1.2  
it identifies the Borrower of the Standby Letter of Credit;
  17.3.1.3  
the proposed SLC Utilisation Date is a Business Day;
  17.3.1.4  
the proposed beneficiaries are WCF Lenders;

17.3.1.5  
the amount on the Standby Letter of Credit is not less than the Total Facility A
Commitments;

17.3.1.6  
the form of Standby Letter of Credit is attached;

17.3.1.7  
the expiry date of the Standby Letter of Credit is on or prior to the Maturity
Date; and

17.3.1.8  
the delivery instructions for the Standby Letter of Credit are specified.

17.3.2  
Only one Standby Letter of Credit may be requested.

 

Page 74



--------------------------------------------------------------------------------



 



17.4  
Issue of the Standby Letter of Credit

17.4.1  
If the conditions set out in this Agreement have been met, the Issuing Bank
shall issue the Standby Letter of Credit on the SLC Utilisation Date.

17.4.2  
The amount of each Participating Lender’s share in the Standby Letter of Credit
will be its Pro Rata Share on the proposed SLC Utilisation Date.

17.4.3  
If the conditions set out in this Agreement have been met, the Issuing Bank must
issue the Standby Letter of Credit on the SLC Utilisation Date.

17.5  
Extension of the Standby Letter of Credit

17.5.1  
A Borrower may request that the Standby Letter of Credit issued on behalf of
that Borrower is extended by delivery to the Facility Agent of a notice
specifying the proposed maturity date (if any) 3 (three) Business Days prior to
the maturity date of the Standby Letter of Credit.

17.5.2  
The Facility Agent must promptly notify the Issuing Bank and each Participating
Lender of the details of the requested extension of the Standby Letter of Credit
and the amount of its share of the Standby Letter of Credit.

 

Page 75



--------------------------------------------------------------------------------



 



17.5.3  
The terms of the extended Standby Letter of Credit shall be the same as those of
the Standby Letter of Credit immediately prior to its extension, except that:

17.5.3.1  
its amount may be less than the amount of the Standby Letter of Credit
immediately prior to its renewal; and

17.5.3.2  
its maturity date will be the date specified in the extension request (provided
that the new maturity date may not extend beyond a date falling 12
(twelve) months after the Maturity Date, unless otherwise agreed by the Facility
Agent).

17.5.4  
If the conditions set out in this Agreement have been met, the Issuing Bank
shall amend and re-issue the Standby Letter of Credit pursuant to an extension
request.

17.6  
Immediately payable
     
If the Standby Letter of Credit or any amount outstanding under the Standby
Letter of Credit is expressed to be immediately payable, the Borrower that
requested the issue of the Standby Letter of Credit shall repay or prepay that
amount immediately.

17.7  
Claims under a Standby Letter of Credit

17.7.1  
Each Borrower irrevocably and unconditionally authorises the Issuing Bank to pay
any claim made or purported to be made under a Standby Letter of Credit
requested by it and which appears on its face to be in order (a “Claim”).

17.7.2  
Each Borrower shall immediately on demand pay to the Facility Agent for the
Issuing Bank an amount equal to the amount of any Claim.

 

Page 76



--------------------------------------------------------------------------------



 



17.7.3  
Each Borrower acknowledges that the Issuing Bank:

17.7.3.1  
is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a Claim; and

17.7.3.2  
deals in documents only and will not be concerned with the legality of a Claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

17.7.4  
The obligations of a Borrower under this clause will not be affected by:

17.7.4.1  
the sufficiency, accuracy or genuineness of any claim or any other document; or

17.7.4.2  
any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

17.8  
Indemnities

17.8.1  
Each Obligor indemnifies the Issuing Bank against any loss or liability which
the Issuing Bank incurs under or in connection with the Standby Letter of
Credit, except to the extent that the loss or liability is directly caused by
the gross negligence or wilful misconduct of the Issuing Bank or by an illegal
issuance of the Standby Letter of Credit by the Issuing Bank.

17.8.2  
Each Participating Lender indemnifies the Issuing Bank against its share of any
loss or liability which the Issuing Bank incurs under or in connection with the
Standby Letter of Credit and which has not been paid for by an Obligor, except
to the extent that the loss or liability is directly caused by the gross
negligence or wilful misconduct of the Issuing Bank or by an illegal issuance of
the Standby Letter of Credit by the Issuing Bank.

 

Page 77



--------------------------------------------------------------------------------



 



17.8.3  
A Participating Lender’s share of the liability or loss referred to in clause
17.8.2 will be its Pro Rata Share on the SLC Utilisation Date of the Standby
Letter of Credit, adjusted to reflect any subsequent cession, assignment and
transfer under this Agreement.

17.8.4  
The Obligors must immediately on demand reimburse any Participating Lender for
any payment it makes to the Issuing Bank under this clause 17.8 (Indemnities).

17.8.5  
The obligations of each Obligor and each Participating Lender under this clause
17.8 (Indemnities) are continuing obligations and will extend to the ultimate
balance of all sums payable by that Obligor or that Participating Lender under
or in connection with the Standby Letter of Credit, regardless of any
intermediate payment or discharge in whole or in part.

17.8.6  
The obligations of the Participating Lender or any Obligor under this clause 17
(Standby Letter of Credit Facility) will not be affected by any act, omission or
thing which, but for this provision, would reduce, release or prejudice any of
its obligations under this clause 17 (Standby Letter of Credit Facility)
(whether or not to it or any other person), including:

17.8.6.1  
any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under the Standby Letter of Credit or any other person;

17.8.6.2  
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Borrower
Group;

 

Page 78



--------------------------------------------------------------------------------



 



17.8.6.3  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any beneficiary under the Standby Letter of Credit or
other person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;
  17.8.6.4  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under the Standby Letter of Credit or any other person;
  17.8.6.5  
any amendment (however fundamental) or replacement of a Finance Document, the
Standby Letter of Credit or any other document or security;
  17.8.6.6  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, the Standby Letter of Credit or any other document
or security; or
  17.8.6.7  
any insolvency or similar proceedings.

 

Page 79



--------------------------------------------------------------------------------



 



18.  
COSTS AND EXPENSES

18.1  
Transaction Expenses

The Borrowers shall promptly on demand pay the Facility Agent the amount of all
reasonable or necessary costs and expenses (including legal fees payable to the
legal advisers Deneys Reitz Inc.) incurred by the Facility Agent and the WCF
Lenders in connection with:

18.1.1  
the negotiation, preparation, printing, execution and syndication of:
  18.1.1.1  
this Agreement, the other Finance Documents and the Advance Condition Documents;
and
  18.1.1.2  
any other Finance Documents executed after the Signature Date;
  18.1.2  
any filing, notification, registration or recording in connection with any
Finance Document; and
  18.1.3  
any due diligence investigation conducted by the WCF Lenders prior to the
Signature Date.

18.2  
Amendment Costs

Each Borrower shall promptly on demand pay the Facility Agent the amount of all
reasonable or necessary costs and expenses (including reasonable or necessary
legal fees) incurred by the Facility Agent or the other Finance Parties in
connection with any amendment, variation, supplement, replacement, novation,
waiver or consent in relation to any Finance Document save in respect of any
such amendment, variation, supplement, replacement, novation, waiver or consent
requested by a Finance Party other than as a result of any requirement of any
applicable law.

18.3  
Enforcement Costs

Each Borrower shall promptly on demand pay to the Facility Agent (for the
account of each Finance Party) the amount of all costs and expenses (including
legal fees on the scale as between attorney and own client whether incurred
before or after judgement) incurred by that Finance Party (as notified by it to
the Borrowers, with a copy to the Facility Agent) in connection with the
enforcement of, or the preservation of any rights under, any Finance Document as
a consequence of the occurrence of a Default.

 

Page 80



--------------------------------------------------------------------------------



 



19.  
GUARANTEE AND INDEMNITY

19.1  
Guarantee

19.1.1  
Each Guarantor irrevocably and unconditionally jointly and severally:
  19.1.1.1  
guarantees to each Finance Party the punctual payment by each Borrower of any
amount due by that Borrower under or in connection with the Finance Documents;
  19.1.1.2  
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor;
and
  19.1.1.3  
indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal. The amount of the cost, loss or
liability shall be equal to the amount which that Finance Party would otherwise
have been entitled to recover from a Borrower under and in terms of the Finance
Documents.

19.2  
Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.

 

Page 81



--------------------------------------------------------------------------------



 



19.3  
Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

19.3.1  
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

19.3.2  
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

19.4  
Waiver of defences

The obligations of each Guarantor under this clause 19 (Guarantee and Indemnity)
will not be affected by an act, omission, matter or thing which, but for this
clause, would reduce, release or prejudice any of its obligations under this
clause (without limitation and whether or not known to it or any Finance Party)
including:

19.4.1  
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

19.4.2  
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Borrower
Group;

 

Page 82



--------------------------------------------------------------------------------



 



19.4.3  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

19.4.4  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

19.4.5  
any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of any Finance Document or any
other document or security including without limitation any change in the
purpose of, any extension of or any increase in the Facility or the addition of
any new facility under any Finance Document or other document or security;

19.4.6  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or
  19.4.7  
any insolvency or similar proceedings.

19.5  
Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
to proceed against or enforce any other rights or security or claim payment from
any person before claiming from that Guarantor under this clause 19 (Guarantee
and Indemnity). This waiver applies irrespective of any law or any provision of
a Finance Document to the contrary.

 

Page 83



--------------------------------------------------------------------------------



 



19.6  
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:

19.6.1  
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

19.6.2  
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this clause 19
(Guarantee and Indemnity).

19.7  
Deferral of Guarantors’ rights

19.7.1  
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents:

19.7.1.1  
to be indemnified by an Obligor;

19.7.1.2  
to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents; and/or

 

Page 84



--------------------------------------------------------------------------------



 



19.7.1.3  
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party,

provided that, in any winding-up of a Borrower, the provisions of this clause
19.7.1 will not prevent such Guarantor from filing a claim in estate of that
Borrower in respect of a payment made by such Guarantor under this clause 19
(Guarantee and Indemnity) in circumstances in which such Guarantor may otherwise
permanently lose its rights to make such claim against the estate of that
Borrower if a claim is not lodged at that time, provided that any amount
received by such Guarantor pursuant to such claim shall be subject to clause
19.7.2.

19.7.2  
If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full for the benefit of the Finance Parties and shall promptly pay or
transfer the same to the Facility Agent or as the Facility Agent may direct for
application in accordance with clause 30 (Payment Mechanics) of this Agreement.

 

Page 85



--------------------------------------------------------------------------------



 



19.8  
Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

19.8.1  
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

19.8.2  
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

19.9  
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

19.10  
Limitation of recourse

The Finance Parties acknowledge that they only have recourse against the assets
of Pyramid BVI located in South Africa and that they do not have recourse
against any assets of Pyramid BVI that are not located in South Africa.
Notwithstanding any term of this Agreement or any other Finance Document (save
for the Cession in Security), nothing in this Agreement or in any Finance
Document (save for the Cession in Security) will result in Pyramid BVI (whether
as Guarantor, Borrower or otherwise) being liable to apply assets not located in
South Africa in respect of this Agreement or under any other Finance Document
(save for the Cession in Security).

 

Page 86



--------------------------------------------------------------------------------



 



20.  
REPRESENTATIONS

Each Obligor makes the representations and warranties set out in this clause 20
(Representations) to each Finance Party on the date of this Agreement.

20.1  
Status

20.1.1  
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.
  20.1.2  
It has the power to own its assets and carry on its business as it is being
conducted.

20.2  
Binding obligations

The obligations expressed to be assumed by it in each Finance Document are,
subject to any general principles of law limiting its obligations which are
specifically referred to in any legal opinion delivered pursuant to clause 5
(Conditions of Utilisation) and clause 26 (Changes to the Obligors), legal,
valid, binding and enforceable obligations.

20.3  
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

20.3.1  
any law or regulation applicable to it;
  20.3.2  
its constitutional documents; or
  20.3.3  
any agreement or instrument binding upon it or any of its assets.

 

Page 87



--------------------------------------------------------------------------------



 



20.4  
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is party and the transactions contemplated by those
Finance Documents.

20.5  
Validity and admissibility in evidence

All Authorisations required or desirable:

20.5.1  
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party and to ensure that
the obligations expressed to be assumed by it thereunder are legal, valid,
binding and enforceable; and
  20.5.2  
to make the Finance Documents to which it is a party admissible in evidence in
South Africa,

have been obtained and effected and are in full force and effect.

20.6  
Governing law and enforcement

20.6.1  
The choice of South African law as the governing law of the Finance Documents
will be recognised and enforced in its jurisdiction of incorporation.

20.6.2  
Any judgment obtained in South Africa in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

 

Page 88



--------------------------------------------------------------------------------



 



20.7  
Solvency

20.7.1  
No Obligor is unable or has admitted its inability to pay its debts as they fall
due or has suspended making payments on any of its debts or, by reason or actual
or anticipated financial difficulties, commenced negotiations with one or more
of its creditors generally with a view to rescheduling its indebtedness.
  20.7.2  
Its assets, fairly valued, exceed its liabilities, fairly valued.
  20.7.3  
A moratorium has not been declared in respect of any of the indebtedness of any
Obligor.

20.8  
Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

20.9  
No filing or stamp taxes

Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar tax be
paid on or in relation to the Finance Documents or the transactions contemplated
by the Finance Documents.

20.10  
No Default

20.10.1  
No Event of Default is continuing or will result from the making of any
Utilisation.

 

Page 89



--------------------------------------------------------------------------------



 



20.10.2  
No other event or circumstances is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or to which its assets
are subject which would have a Material Adverse Effect.

20.11  
No Misleading Information

20.11.1  
Any factual information provided by any member of the Borrower Group and
supplied to the Finance Parties in connection with the Finance Documents was
true and accurate in all material respects as at its date (if any) at which it
is stated.

20.11.2  
It has not knowingly withheld any information which, if disclosed, would
reasonably be expected materially and adversely to affect the decision of any
WCF Lender to provide finance to any Borrower.

20.12  
Financial statements

20.12.1  
The Original Financial Statements fairly represent the financial condition and
operations (consolidated in the case of the Original Borrowers) during the
relevant financial year.

20.12.2  
There has been no material adverse change in its business or financial condition
(or the business or consolidated financial condition of the Borrower Group, in
the case of the Original Borrowers) since 31 January 2008.

 

Page 90



--------------------------------------------------------------------------------



 



20.13  
Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

20.14  
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court
arbitral body or agency which might reasonably be expected to have a Material
Adverse Effect have been started or threatened against it.

20.15  
Authorisation

All Authorisations necessary for the conduct of the business, trade and ordinary
activities of each Borrower have been obtained or effected and are in full force
and effect.

20.16  
No Material Adverse Effect

No event or series of events has occurred, commenced or is threatened that (or
the continuation of which) will result in a Material Adverse Effect.

20.17  
Immunity

No Obligor nor any of its assets is entitled to any immunity from suit,
execution, attachment or other legal process in South Africa or elsewhere and
the conclusion of this Agreement constitute, and the exercise of its respective
rights and the performance and compliance with its obligations under this
Agreement constitute, private and commercial acts done and performed for private
and commercial purposes.

 

Page 91



--------------------------------------------------------------------------------



 



20.18  
Adverse consequences

No Obligor will suffer any adverse consequence due to the execution of the
Finance Documents or the implementation of the transactions pursuant thereto.

20.19  
Assets and Intellectual Property Rights

20.19.1  
It and each Obligor has good title to or validly leases or licenses all of the
assets necessary and material to carry on its business.

20.19.2  
It and each member of the Borrower Group own or has the legal right to use all
the Intellectual Property Rights which are material to the conduct of the
business of the Borrower Group taken as a whole, or are required by it in order
for it to carry on the business in all material respects as it will conduct
after the Signature Date, and it will not nor will any of its subsidiaries, in
carrying on its business, infringe any Intellectual Property Rights of any third
party in any way which is likely to have a Material Adverse Effect.

20.19.3  
None of the Intellectual Property Rights which are material in the context of
the business of any member of the Borrower Group are, to its knowledge, being
infringed nor, to its knowledge, is there any threatened infringement of those
Intellectual Property Rights, by any third party which in any such case is
likely to result in a Material Adverse Effect.

20.19.4  
All registered Intellectual Property Rights owned by it (or any subsidiary of
it) and which are material to the conduct of the business of any member of the
Borrower Group are subsisting, and all actions (including payment of all fees)
required to maintain the same in full force and effect have been taken.

 

Page 92



--------------------------------------------------------------------------------



 



20.20  
Capped Amounts

At all times and including the Facilities:

20.20.1  
the aggregate total Financial Indebtedness (excluding any Financial Indebtedness
in respect of Facility C) of the Borrowers as contemplated under clause
2.1.67.12 does not exceed R1 000 000 000 (One Billion Rand); or

20.20.2  
the aggregate amount of Interest Bearing Debt of the Borrowers does not exceed
R650 000 000 (Six Hundred and Fifty Million Rand) (excluding any Interest
Bearing Debt in respect of Facility C).

20.21  
Sanctioned Transaction

20.21.1  
The transactions contemplated by the Finance Documents are and shall not be a
Sanctioned Transaction.
  20.21.2  
No Obligor is a Sanctioned Entity.

20.22  
Repetition

The Repeating Representation are deemed to be made by each Borrower by reference
to the facts and circumstances then existing on:

20.22.1.1  
the date of each Utilisation and the first day of each Interest Period; and

 

Page 93



--------------------------------------------------------------------------------



 



20.22.1.2  
in the case of an Additional Borrower, the day on which it becomes (or it is
proposed that it becomes) an Additional Borrower.

21.  
INFORMATION UNDERTAKINGS

The undertakings in this clause 21 (Information Undertakings) remain in force
from the Signature Date for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.

21.1  
Financial statements

Pyramid Freight SA shall supply to the Facility Agent in sufficient copies for
all the WCF Lenders:

21.1.1  
as soon as the same become available, but in any event within 150 (one hundred
and fifty ) days after the end of each of its Financial Years:

21.1.1.1  
its audited consolidated financial statements for that Financial Year; and
  21.1.1.2  
the audited financial statements of each Obligor for that Financial Year; and

21.1.2  
as soon as the same become available, but in any event within 90 (ninety) days
after the end of each half of each of its Financial Years:

21.1.2.1  
its consolidated interim financial statements (in a form and substance
acceptable to the Facility Agent) for that financial half year; and

 

Page 94



--------------------------------------------------------------------------------



 



21.1.2.2  
the consolidated interim financial statements (in a form and substance
acceptable to the Facility Agent) of each Obligor for that financial half year.

21.2  
Compliance Certificate

21.2.1  
Pyramid Freight SA shall supply to the Facility Agent, with each set of
financial statements and interim financial statements delivered pursuant to
clause 21.1 (Financial statements), a Compliance Certificate setting out (in
reasonable detail) computations as to compliance with clause 22 (Financial
Covenants) as at the Measurements Date coinciding with the last day of the
financial year for which those financial statement or interim financial
statements, as the case may be, were drawn up.

21.2.2  
Each Compliance Certificate shall be signed by 2 (two) directors, one of which
shall be the finance director of the relevant Borrower.

21.3  
Indebtedness Compliance Certificate

21.3.1  
Pyramid Freight SA shall supply the Facility Agent with an Indebtedness
Compliance Certificate setting out (in reasonable detail) computations as to
compliance with clause 5.2.3 within 45 (forty-five) days of the end of each
quarterly financial period of UTi Worldwide.

21.3.2  
Each Indebtedness Compliance Certificate shall be signed by 2 (two) directors,
one of which shall be the finance director of the relevant Borrower.

 

Page 95



--------------------------------------------------------------------------------



 



21.4  
Requirements as to financial statements

21.4.1  
Each set of financial statements and interim financial statements delivered by
Pyramid Freight SA pursuant to clause 21.1 (Financial statements) shall be
certified by 2 (two) directors, one of which shall be the finance director of
the relevant Borrower as fairly representing its financial condition as at the
date as at which those financial statements were drawn up.

21.4.2  
Each Borrower shall procure that each set of financial statements and interim
financial statements delivered pursuant to clause 21.1 (Financial statements) is
prepared using GAAP and the requirements of the Companies Act, 1973.

21.4.3  
Each Borrower shall procure that each set of financial statements and interim
financial statements delivered pursuant to clause 21.1 (Financial statements) is
prepared using GAAP, accounting practices and financial reference periods as
promulgated by the Accounting Practices Board consistent with those applied in
the preparation of the Original Financial Statements for Pyramid Freight SA and
UTi SA unless, in relation to any set of financial statements or interim
financial statements, it notifies the Facility Agent that there has been a
change in GAAP, the accounting practices or reference periods and its auditors
deliver to the Facility Agent:

21.4.3.1  
a description of any change necessary for those financial statements to reflect
the GAAP, accounting practices and reference periods upon which the Original
Financial Statements were prepared; and

 

Page 96



--------------------------------------------------------------------------------



 



21.4.3.2  
sufficient information, in form and substance as may be reasonably required by
the Facility Agent, to enable the WCF Lenders to determine whether clause 22
(Financial Covenants) has been complied with and make an accurate comparison
between the financial position indicated in those financial statements and the
Original Financial Statements.

21.4.4  
Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.

21.5  
Information: miscellaneous

Each Borrower shall supply to the Facility Agent (in sufficient copies for all
the WCF Lenders, if the Facility Agent so requests):

21.5.1  
all documents dispatched by a Borrower to its shareholders (or any class of
them) or its creditors generally at the same time as they are dispatched;

21.5.2  
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Borrower Group, and which might, if adversely determined, have
a Material Adverse Effect; and

21.5.3  
promptly, such further information regarding the financial condition, business
and operations of any member of the Borrower Group as any Finance Party (through
the Facility Agent) may request.

 

Page 97



--------------------------------------------------------------------------------



 



21.6  
Notification of default

21.6.1  
Each Obligor shall notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).

21.6.2  
Promptly upon a request by the Facility Agent, a Borrower shall supply to the
Facility Agent a certificate signed by 2 (two) directors one of which must be
the finance director of a Borrower certifying that no Default is continuing (or
if a Default is continuing, specifying the Default and the steps, if any, being
taken to remedy it).

21.7  
Notification of Corporate Actions and Transactions

21.7.1  
Each Borrower shall give the Facility Agent not less than 30 (thirty) days prior
written notice of:

21.7.1.1  
any resolutions to be passed by the shareholders of that Borrower as special
resolutions to the extent that such resolutions will, if adopted, materially and
adversely affect the interests of the Finance Parties under the Finance
Documents;

21.7.1.2  
any material changes in its accounting policies;
  21.7.1.3  
any change to the end of its Financial Year; and
  21.7.1.4  
any dismissal or replacement of its Auditors.

 

Page 98



--------------------------------------------------------------------------------



 



21.7.2  
Each Obligor shall, simultaneously with any notice given to its shareholders,
give the Facility Agent notice of any resolutions to be passed by the
shareholder of that Obligor as special resolutions to the extent that such
resolutions will, if adopted, materially adversely affect the interests of the
Finance Parties under the Finance Documents.

21.8  
Delivery of Information

21.8.1  
The Facility Agent will promptly deliver the information which it receives under
this clause 21 to each Finance Party.

21.8.2  
Without prejudice to clause 33 (Notices and Domicilia), any documents to be
delivered under this clause 21 (Information Undertakings) may be delivered by a
Borrower to the Facility Agent (and by the Facility Agent to any Finance Party):

21.8.2.1  
by e-mail (in the case of a Finance Party only) where that Finance Party has
expressly agreed, by written notice to the Facility Agent, to receive such
documents by e-mail and has informed the Facility Agent of an e-mail address
pursuant to clause 33 (Notices and Domicilia), provided that, for this purpose,
any such notification shall also be followed-up by telefax; or

21.8.2.2  
to the extent that it becomes common practice in South Africa to do so and the
Facility Agent has agreed to do so and (as applicable) a Finance Party has
expressly agreed, by written notice to the Facility Agent (such agreement not to
be unreasonably withheld or delayed), by reference to a website, the address of
which (and the location of the relevant documents at such website) has been
confirmed to such Party in accordance with clause 33 (Notices and Domicilia).

 

Page 99



--------------------------------------------------------------------------------



 



21.8.3  
If a Finance Party requests delivery to it of a paper copy of any document to be
delivered by a Borrower under this clause 21 (Information Undertakings) in place
of an electronic copy of such document, it shall notify the Facility Agent
accordingly. The Facility Agent shall request a Borrower in writing to provide
such paper copies promptly upon receipt of any such notice and such Borrower
shall be obliged promptly to do so.

21.9  
Pyramid Freight SA and UTi SA Financial Statements

21.9.1  
Each of Pyramid Freight SA and UTi SA shall supply to the Facility Agent in
sufficient copies for all WCF Lenders its audited financial statements for the
period ended 31 January 2008 by no later than 30 July 2009.

21.9.2  
Each of Pyramid Freight SA and UTi SA shall supply to the Facility Agent, with
its Original Financial Statements delivered pursuant to clause 21.9.1, a
certificate certifying that the Original Financial Statements are prepared in
accordance with GAAP.

22.  
FINANCIAL COVENANTS

22.1  
Financial Condition

22.1.1  
Pyramid Freight SA shall, and shall procure that each member of the Borrower
Group will, ensure that for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force:

22.1.1.1  
the Interest Cover Ratio for each Measurement Period is at least 3.75 times; and

 

Page 100



--------------------------------------------------------------------------------



 



22.1.1.2  
the Annual Total Debt Service Cover Ratio for each Measurement Period is at
least 1.5 times; and

22.1.1.3  
the Total Debt Cover Ratio:

22.1.1.3.1  
for the first Measurement Period does not exceed 3.0 times; and
  22.1.1.3.2  
for each Measurement Period thereafter does not exceed 3.25 times.

22.1.2  
It is specifically recorded and agreed between the Parties that each member of
the Borrower Group’s obligation referred to in clause 22.1.1 is to ensure that
each of the Financial Covenants set out in clause 22.1.1 are met on each day in
a Measurement Period but that such Financial Covenants shall only be tested on
each Measurement Date.

22.1.3  
The Financial Covenants shall be measured with regard to the consolidated
financial position of the Borrower Group. In regard to Obligors that are
branches of companies incorporated outside South Africa, the financial position
of such Obligor shall be measured at branch level.

22.2  
Financial Testing

The Financial Covenants shall be tested on each Measurement Date.

22.3  
Breach of a Financial Covenant

Immediately upon becoming aware of a breach of any of the Financial Covenants, a
member of the Borrower Group shall notify the Facility Agent (and provide such
details about the breach as the Facility Agent may reasonably request).

 

Page 101



--------------------------------------------------------------------------------



 



22.4  
Calculation

22.4.1  
In the event of any dispute in respect of any calculation relating to the
Financial Covenants referred to in clauses 22.1.1.1 and 22.1.1.2 or any other
calculations required in respect of any Financial Covenant, such dispute shall
be determined by independent auditors, appointed by the Facility Agent (which
auditors must be one of PricewaterhouseCoopers Inc., Ernst & Young, Deloitte or
KPMG Inc.), acting as experts and not as arbitrators (taking into account the
terms and conditions of the Finance Documents), whose determination will, in the
absence of manifest error, be final and binding on all Parties.

22.4.2  
The cost of such independent auditors in resolving such dispute shall be paid by
the parties to the dispute in the proportion determined by such auditors having
regard to the merit, or lack thereof, of each side to the dispute.

23.  
GENERAL UNDERTAKINGS

The undertakings in this clause 23 (General Undertakings) remain in force from
the date of this Agreement for so long as any amount is outstanding under the
Finance Documents or any Commitment is in force.

 

Page 102



--------------------------------------------------------------------------------



 



23.1  
Authorisations

Each Obligor shall promptly:

23.1.1  
obtain, comply with and do all that is necessary to maintain in full force and
effect; and
  23.1.2  
supply certified copies to the Facility Agent of,

any Authorisation (including without limitation any material licences) required
under any law or regulation of its jurisdiction of incorporation to enable it to
perform its obligations under the Finance Documents and to ensure the legality,
validity, enforceability or admissibility in evidence in its jurisdiction of
incorporation of any Finance Document.

23.2  
Compliance with laws

Each Obligor shall comply in all respects with all laws (including without
limitation environmental law) to which it may be subject.

23.3  
Insurance

23.3.1  
Each Obligor shall insure and keep insured all of its property and assets of an
insurable nature and which are customarily insured by companies in South Africa
conducting a business similar to that of that Obligor against loss, damage and
other risks normally insured against by persons carrying on the same nature and
type of business as that carried on by that Obligor in sums which are prudent
and appropriate in the context of that Obligor’s business.

23.3.2  
Each Obligor shall promptly pay all premiums and do all other things necessary
to maintain the insurances required to be taken out and maintained by it
pursuant to clause 23.3.1.

 

Page 103



--------------------------------------------------------------------------------



 



23.4  
Negative pledge

Save for Permitted Encumbrances, no Obligor shall (and the Original Borrowers
shall ensure that no other member of the Borrower Group will) create or permit
to subsist any Encumbrance over any of its assets.

23.5  
Restrictions on Borrowings

No Obligor shall (and each Obligor shall ensure that no other member of the
Borrower Group will) assume, incur or permit to have outstanding any Financial
Indebtedness other than Permitted Indebtedness.

23.6  
Pari Passu Ranking

Each Obligor shall procure that its payment obligations under the Finance
Documents rank and will rank at least pari passu with claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.

23.7  
Corporate Existence

Each Obligor shall maintain and preserve its corporate existence.

23.8  
Mergers, Disposals and Other Arrangements

23.8.1  
Subject to clause 23.8.2, no Obligor shall enter into:

23.8.1.1  
any transaction relating to any amalgamation, demerger, merger, consolidation,
acquisition, divestiture or corporate reconstruction;

 

Page 104



--------------------------------------------------------------------------------



 



23.8.1.2  
enter into a single transaction or a series of transactions (whether related or
not) and whether voluntarily or involuntarily to Dispose of any assets; or

23.8.1.3  
any transaction relating the disposal of certain portions of the business, in
accordance with required future BEE transactions,

without the prior written consent of the Facility Agent which will not be
unreasonably withheld.

23.8.2  
Notwithstanding the provisions of clause 23.8.1.3, an Obligor shall be entitled
to perform any transaction relating to the IHD Put Option or the UTi SA Buy-back
Condition.

23.8.3  
Notwithstanding the provisions of clause 23.8.1, an Obligor shall be entitled to
perform any of the acts set out in clause 23.8.1 for the purposes of a bona fide
restructuring or amalgamation within the Borrower Group, without insolvency, and
pursuant to which the validity and enforceability of the Finance Documents are
preserved as binding upon the restructured or amalgamated companies; provided
that:

23.8.3.1  
the restructured or amalgamated companies shall be members of the Borrower
Group;
  23.8.3.2  
such restructuring or amalgamation will not have a Material Adverse Effect;

23.8.3.3  
such restructuring or amalgamation does not result in any material adverse Tax
consequences for the relevant Obligor; and

 

Page 105



--------------------------------------------------------------------------------



 



23.8.3.4  
the relevant Obligor has provided the Facility Agent with at least 15
(fifteen) days’ prior written notification thereof.

23.9  
Conduct of Business

Other than with the prior written consent of the Facility Agent, no Obligor
shall enter into any transaction with any person except on arm’s length terms
(or terms more favourable to the relevant Obligor than arm’s length terms).

23.10  
Taxation

Each Obligor shall duly and punctually pay and discharge all Taxes imposed upon
it or its assets within the time period allowed without incurring penalties,
except to the extent:

23.10.1  
that such payment is being contested in good faith;
  23.10.2  
adequate provisions are being maintained for those Taxes in accordance with
GAAP; and
  23.10.3  
where such payment can be lawfully withheld.

23.11  
Loans and Guarantees

No Obligor shall:

23.11.1  
make any loan (other than Permitted Loans) or provide any form of credit or
financial accommodation to any other person;

23.11.2  
give or issue any guarantee, suretyship, indemnity, bond or letter of credit to
or for the benefit of, or in respect of liabilities or obligations of, any other
person or assume any liability (whether actual or contingent) of any other
person (other than as contemplated by the Finance Documents),

without the prior written consent of the Facility Agent.

 

Page 106



--------------------------------------------------------------------------------



 



23.12  
Disposals

Save for Permitted Disposals, no Obligor shall make any Disposals.

23.13  
Change of business

Each Obligor shall procure that no substantial change is made to the general
nature of the business of such Obligor or the Borrower Group from that carried
on at the Signature Date.

23.14  
Sanctioned Transactions

Each Obligor shall not (and each Obligor will ensure that no member of the
Borrower Group will) commit a Sanctioned Transaction.

23.15  
Acquisitions

23.15.1  
Except as permitted under clause 23.15.2, no Obligor shall (and each Obligor
shall ensure that no member of the Borrower Group will):

23.15.1.1  
acquire a company or any shares or securities or a business or undertaking or
assets (or, in each case, any interest in any of them); or

23.15.1.2  
incorporate a company,

(each, a “Business Acquisition”).

 

Page 107



--------------------------------------------------------------------------------



 



23.15.2  
Clause 23.15.1 shall not apply to any Business Acquisition if:

23.15.2.1  
no Default is continuing on the closing date for that Business Acquisition or
would occur as a result of that Business Acquisition;

23.15.2.2  
the acquired company, business or undertaking is engaged in a business
substantially the same as that carried on by the Borrower Group;

23.15.2.3  
the consideration (including associated costs and expenses) for that Business
Acquisition payable by an Obligor or any member of the Borrower Group and any
Financial Indebtedness or other assumed actual or contingent liability, in each
case remaining in the acquired company (or any such business) at the date of
that Business Acquisition (when aggregated with the consideration (including
associated costs and expenses) for any other Business Acquisitions paid or
payable by that Obligor or any member of the Borrower Group and any Financial
Indebtedness or other assumed actual or contingent liability, in each case
remaining in any such acquired companies or businesses at the time of that
Business Acquisition acquired pursuant to any other Business Acquisitions made
during the Term) does not exceed R10 000 000 (Ten Million Rand) per Business
Acquisition; and

 

Page 108



--------------------------------------------------------------------------------



 



23.15.2.4  
the consideration (including associated costs and expenses) for that Business
Acquisition payable by an Obligor or any member of the Borrower Group and any
Financial Indebtedness or other assumed actual or contingent liability, in each
case remaining in the acquired company (or any such business) at the date of
that Business Acquisition (when aggregated with the consideration (including
associated costs and expenses) for any other Business Acquisitions paid or
payable by that Obligor or any member of the Borrower Group and any Financial
Indebtedness or other assumed actual or contingent liability, in each case
remaining in any such acquired companies or businesses at the time of that
Business Acquisition acquired pursuant to any other Business Acquisitions made
during the Term), to the extent that it:

23.15.2.4.1  
exceeds R10 000 000 (Ten Million Rand) per Business Acquisition; or

23.15.2.4.2  
exceeds in aggregate R80 000 000 (Eighty Million Rand) in any Financial Year,

   
the prior written consent of the WCF Lenders has been obtained, which consent
shall not be unreasonably withheld or delayed.

23.16  
Capped Amounts
   
No Borrower shall make a Utilisation unless at all times and including the
Facilities:

23.16.1  
the aggregate total Financial Indebtedness (excluding any Financial Indebtedness
in respect of Facility C) of the Borrowers as contemplated under clause
2.1.67.12 does not exceed R1 000 000 000 (One Billion Rand); or

23.16.2  
the aggregate amount of Interest Bearing Debt of the Borrowers does not exceed
R650 000 000 (Six Hundred and Fifty Million Rand) (excluding any Interest
Bearing Debt in respect of Facility C).

 

Page 109



--------------------------------------------------------------------------------



 



23.17  
Pyramid Freight SA

23.17.1  
Pyramid BVI shall procure that the memorandum of Pyramid BVI is registered by
the South African Registrar of Companies and that Pyramid Freight SA becomes an
“external company” under the Companies Act, 1973, within 30 days of the
Signature Date or such other period agreed between Pyramid BVI and the Facility
Agent.

23.17.2  
Pyramid BVI shall:

23.17.2.1  
lodge a certified copy of the memorandum of association of Pyramid BVI together
with all necessary documents required in terms of the Companies Act, 1973 with
the South African Registrar of Companies in accordance with section 322 of the
Companies Act, 1973 within 10 (ten) Business Days of the Signature Date; and

23.17.2.2  
promptly thereafter deliver proof of lodgement to the satisfaction of the
Facility Agent of the documents referred to in clause 23.17.2.1 above to the
Facility Agent.

23.17.3  
Within 5 (five) Business Day of registration of the memorandum of association of
Pyramid BVI and receipt of the certificate of registration from the Registrar of
Companies, Pyramid BVI shall:

23.17.3.1  
procure that Pyramid Freight SA becomes an Additional Borrower mutatis mutandis
in accordance with clause 26.2 (Additional Borrowers) of this Agreement;

23.17.3.2  
deliver a legal opinion of Webber Wentzel in a form and substance acceptable to
the Facility Agent and the Original WCF Lenders that Pyramid Freight SA is an
external company in accordance with the laws of South Africa; and

 

Page 110



--------------------------------------------------------------------------------



 



23.17.3.3  
deliver the Cession in Security, duly signed on behalf of Pyramid Freight SA.

24.  
EVENTS OF DEFAULT

Each of the events or circumstances set out in clause 24 (Events of Default) is
an Event of Default (save for clause 24.15 (Acceleration)).

24.1  
Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

24.1.1  
its failure to pay is caused by administrative or technical error; and

24.1.2  
payment is made within 3 (three) Business Days of its due date.

24.2  
Financial covenants

Any requirement of clause 22 (Financial Covenants) is not satisfied.

24.3  
Other obligations

Subject to clause 24.17 (Remedy), an Obligor does not comply with any provision
of the Finance Documents (other than those referred to in clause 24.1
(Non-payment)).

 

Page 111



--------------------------------------------------------------------------------



 



24.4  
Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

24.5  
Cross default

24.5.1  
Any Financial Indebtedness of an Obligor is not paid when due nor within any
originally applicable grace period.

24.5.2  
Any Financial Indebtedness of an Obligor is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).

24.5.3  
Any commitment for any Financial Indebtedness of an Obligor is cancelled or
suspended by a creditor of that Obligor as a result of an event of default
(however described).

24.5.4  
Any creditor of an Obligor becomes entitled to declare any Financial
Indebtedness of that Obligor due and payable prior to its specified maturity as
a result of an event of default (however described).

24.5.5  
No Event of Default will occur under this clause 24.5 (Cross default) if the
aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within 24.5.1 to 24.5.4 above is less than R5 000 000 (Five
Million Rand) (or its equivalent in any other currency or currencies).

 

Page 112



--------------------------------------------------------------------------------



 



24.5.6  
Any Financial Indebtedness of UTi Worldwide or any of its subsidiaries
(excluding the Obligors) is not paid when due nor within any originally
applicable grace period.

24.5.7  
Any Financial Indebtedness of UTi Worldwide or any of its subsidiaries
(excluding the Obligors) is declared to be or otherwise becomes due and payable
prior to its specified maturity as a result of an event of default (however
described).

24.5.8  
Any creditor of UTi Worldwide or any of its subsidiaries (excluding the
Obligors) becomes entitled to declare any Financial Indebtedness of UTi
Worldwide or any of its subsidiaries (excluding the Obligors) due and payable
prior to its specified maturity as a result of an event of default (however
described).

24.5.9  
No Event of Default will occur under this clause 24.5 (Cross default) if the
aggregate amount of Financial Indebtedness or commitment for Financial
Indebtedness falling within 24.5.6 to 24.5.8 above is less than US$5 000 000
(Five Million United States Dollars) (or its equivalent in any other currency or
currencies).

24.6  
Insolvency

24.6.1  
An Obligor and/or a Material Subsidiary is unable or admits inability to pay its
debts as they fall due, suspends making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness.

 

Page 113



--------------------------------------------------------------------------------



 



24.6.2  
The value of the assets of any Obligor and/or a Material Subsidiary is less than
its liabilities (taking into account contingent and prospective liabilities).

24.6.3  
A moratorium is declared in respect of any indebtedness of any Obligor and/or a
Material Subsidiary.

24.7  
Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

24.7.1  
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor;

24.7.2  
a composition, compromise, assignment or arrangement with any creditor of any
Obligor and/or a Material Subsidiary;

24.7.3  
the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Obligor and/or a Material Subsidiary or any of its assets; or

24.7.4 enforcement of any Encumbrance over any assets of any Obligor and/or a
Material Subsidiary,
or any analogous procedure or step is taken in any jurisdiction.

 

Page 114



--------------------------------------------------------------------------------



 



24.8  
Failure to comply with Final Judgment

An Obligor and/or a Material Subsidiary fails within 10 (ten) Business Days of
the due date to comply with or pay any sum due from it in excess of R2 000 000
(Two Million Rand) under any material final judgment or any final order made or
given by a court of competence jurisdiction.

24.9  
Creditors’ process

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of an Obligor and/or a Material Subsidiary having an aggregate
value of in excess of R2 000 000 (Two Million Rand) and is not discharged within
5 Business Days.

24.10  
Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

24.11  
Repudiation

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

24.12  
Material Adverse Effect

Subject to clause 24.17 (Remedy), any event (or series of events) or
circumstances occurs (or any existing circumstances continues) which the
Facility Agent (acting reasonably and in good faith) believes is reasonably
likely to result in a Material Adverse Effect.

 

Page 115



--------------------------------------------------------------------------------



 



24.13  
Authorisations

Any Authorisation (including without limitation any license) material to the
business of an Obligor is materially and adversely amended or is terminated or
not renewed (in each case, without a replacement being put in place with which
the Facility Agent (acting reasonably) is satisfied) or is otherwise adversely
appealed or challenged or an Obligor breaches (other than in relation to any
breach or challenge which the Facility Agent (acting reasonably) considers to be
not material) any term or condition of any such Authorisation.

24.14  
Cessation of Business

Any Obligor ceases to carry on the business which it undertakes at the Signature
Date or enters into any unrelated business.

24.15  
Financial Statement

Any material qualification on the financial statements of a Borrower by the
Auditors of that Borrower unless the qualification is rectified to the
satisfaction of the WCF Lenders within 21 (twenty-one) Business Days of written
notice from the Facility Agent.

 

Page 116



--------------------------------------------------------------------------------



 



24.16  
Acceleration

If any Event of Default occurs which is continuing, the Facility Agent shall be
entitled (acting on the instructions of the Majority WCF Lenders) and without
prejudice to any other rights or remedies which the WCF Lenders may have under
any of the Finance Documents or otherwise in terms of law, by written notice to
the Borrowers:

24.16.1  
claim immediate payment of all Facility Outstandings (including but not limited
to capital and interest and amounts in respect of duties, fees and charges owing
by the Borrowers to the Finance Parties under the Facilities or any of the
Finance Documents) regardless of whether or not such amounts are then otherwise
due and payable, all of which amounts shall, upon the delivery of an
Acceleration Notice, immediately become due and payable; and/or

24.16.2  
demand and be entitled to receive specific performance of the relevant
obligation of the Finance Documents (if any) breached by a Borrower; and/or

24.16.3  
cancel the whole or part of a Facility; and/or

24.16.4  
refuse to make payment of any further as yet undrawn funds, if any, available
under the Facilities, and/or

24.16.5  
claim payment from the Borrowers of any and all Breakage Costs, damages, costs
and other amounts incurred directly as a result of such Event of Default.

24.17  
Remedy

24.17.1  
No Event of Default under clause 24 (Events of Default) (other than that
referred to in clause 24.1 (Non-Payment)) will occur if the failure to comply or
circumstance giving rise to the same is capable of remedy and is remedied within
5 (five) days, or such further period as the Facility Agent may agree in
writing.

24.17.2  
For the purposes of clause 24.17.1, the events or circumstances referred to in
clause 24.5 (Cross-Default), clause 24.6 (Insolvency), clause 24.7 (Insolvency
Proceedings), clause 24.8 (Failure to comply with Final Judgement), clause 24.9
(Creditors’ Process) and clause 24.10 (Unlawfulness) shall be deemed to be
incapable of remedy save to the extent set out therein.

 

Page 117



--------------------------------------------------------------------------------



 



25.  
CHANGES TO THE LENDERS

25.1  
Cessions, assignments and transfers by the Lenders

Subject to clause 25.2 (Conditions of cessions, assignments or transfers), a
Lender (the “Existing Lender”) may:

25.1.1  
cede and/or assign any of its rights; or

25.1.2  
transfer by cession and delegation any of its rights and obligations,

under this Agreement and any corresponding rights or obligations under any other
Finance Document to:

25.1.3  
any Permitted Transferee without the consent of the Borrowers or any other
Party; and

25.1.4  
any other person with the consent of the Borrowers, which consent shall not be
unreasonably withheld or delayed,

(any such Permitted Transferee or other person, the “New Lender”).

25.2  
Conditions of cessions, assignments or transfers

25.2.1  
The consent of the Borrowers is required for a cession and/or assignment
referred to in clause 25.1.1 or transfer by cession and delegation referred to
in clause 25.1.2 by an Existing Lender, unless the cession and/or assignment
referred to in clause 25.1.1 or transfer by cession and delegation referred to
in clause 25.1.2 is to another Lender or an affiliate of a Lender or if an Event
of Default is continuing and unwaived.

 

Page 118



--------------------------------------------------------------------------------



 



25.2.2  
The consent of the Borrowers to a cession and/or assignment referred to in
clause 25.1.1 or transfer by cession and delegation referred to in clause 25.1.2
must not be unreasonably withheld or delayed. Each Borrower will be deemed to
have given its consent 5 (five) Business Days after the Existing Lender has
requested it unless consent is expressly refused by each Borrower within that
time.

25.2.3  
A cession and/or assignment referred to in clause 25.1.1 or a transfer by
cession and delegation referred to in clause 25.1.2 will only be effective on
receipt by the Facility Agent of:

25.2.3.1  
receipt by the Facility Agent of written confirmation from the New Lender (in
form and substance satisfactory to the Facility Agent) that the New Lender will
assume the same obligations to the other Finance Parties as it would have been
under if it was a Lender;

25.2.3.2  
an Accession Undertaking duly completed and duly signed by the New Lender; and

25.2.3.3  
a Transfer Certificate duly completed and duly signed by the Existing Lender and
the New Lender.

 

Page 119



--------------------------------------------------------------------------------



 



25.2.4  
If:

25.2.4.1  
a WCF Lender cedes, assigns or transfers any of its rights or obligations under
the Finance Documents; and

25.2.4.2  
as a result of circumstances existing as at the date on which the cession,
assignment or transfer, a Borrower would be obliged to make payment to the New
Lender under clause 13 (Tax Gross Up and Indemnities) and clause 14 (Increased
Costs),

then the New Lender is only entitled to receive payment under that clause to the
same extent as the Existing Lender would have been if the cession, assignment,
transfer or change had not occurred.

25.2.5  
A transfer by cession and delegation will only be effective if the procedure set
out in Clause 25.4 (Procedure for transfer) is complied with.

25.3  
Limitation of responsibility of Existing Lenders

25.3.1  
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

25.3.1.1  
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

25.3.1.2  
the financial condition of any Borrower;

25.3.1.3  
the performance and observance by any Borrower of its obligations under the
Finance Documents or any other documents; or

 

Page 120



--------------------------------------------------------------------------------



 



25.3.1.4  
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

   
and any representations or warranties implied by law are excluded.

25.3.2  
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

25.3.2.1  
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Borrower and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

25.3.2.2  
will continue to make its own independent appraisal of the creditworthiness of
each Borrower and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

25.3.3  
Nothing in any Finance Document obliges an Existing Lender to:

25.3.3.1  
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this clause 25; or

25.3.3.2  
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Borrower of its obligations under the Finance
Documents or otherwise.

 

Page 121



--------------------------------------------------------------------------------



 



25.4  
Procedure for transfer

25.4.1  
Subject to the conditions set out in clause 25.2 (Conditions of cessions,
assignments or transfers) a transfer is effected in accordance with clause
25.4.3 when the Agent executes an otherwise duly completed Transfer Certificate
and Accession Undertaking delivered to it by the Existing Lender and/or the New
Lender as the case may be. The Facility Agent shall, subject to clause 25.4.2 as
soon as reasonably practicable after receipt by it of a duly completed Transfer
Certificate and Accession Undertaking appearing on its face to comply with the
terms of this Agreement and delivered in accordance with the terms of this
Agreement, execute that Transfer Certificate and Accession Undertaking.

25.4.2  
The Facility Agent shall only be obliged to execute a Transfer Certificate and
Accession Undertaking delivered to it by the Existing Lender and the New Lender
once it is satisfied it has complied with all necessary “know your customer” or
other similar checks under all applicable laws and regulations in relation to
the transfer to such New Lender.

25.4.3  
On the Transfer Date:

25.4.3.1  
to the extent that in the Transfer Certificate and Accession Undertaking the
Existing Lender seeks to transfer by cession and delegation its rights and
obligations under the Finance Documents each of the Borrowers and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another under the
Finance Documents shall be cancelled (being the “Discharged Rights and
Obligations”);

 

Page 122



--------------------------------------------------------------------------------



 



25.4.3.2  
each of the Borrowers and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Borrower and the New
Lender have assumed and/or acquired the same in place of that Borrower and the
Existing Lender;

25.4.3.3  
the Facility Agent, the New Lender and other Lenders shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had the New Lender been a Lender with the rights and/or
obligations acquired or assumed by it as a result of the transfer and to that
extent the Agent and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and

25.4.3.4  
the New Lender shall become a Party as a “Lender”.

25.5  
Copy of Transfer Certificate and Accession Undertaking to Borrower

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate and Accession Undertaking, send to the Borrowers
a copy of that Transfer Certificate and Accession Undertaking.

25.6  
Disclosure of information

Any Lender may disclose to any of its affiliates and any other person:

25.6.1  
to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under this Agreement;

 

Page 123



--------------------------------------------------------------------------------



 



25.6.2  
with (or through) whom that Lender enters into (or may potentially enter into)
any sub participation in relation to, or any other transaction under which
payments are to be made by reference to, the Finance Documents or any Borrower;
or

25.6.3  
to whom, and to the extent that, information is required to be disclosed by any
applicable law or regulation,

any information about any Borrower, the Borrower Group and the Finance Documents
as that Lender shall consider appropriate if, in relation to clauses 25.6.1 and
25.6.2, the person to whom the information is to be given has entered into a
Confidentiality Undertaking.

26.  
CHANGES TO THE OBLIGORS

26.1  
Assignments and transfer by a Borrower

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

26.2  
Additional Borrowers

26.2.1  
Subject to compliance with the provisions of Part II of Schedule 2 (Advance
Condition Documents) a Borrower may request that any of its wholly owned
subsidiaries becomes an Additional Borrower. That subsidiary shall become an
Additional Borrower if:

26.2.1.1  
all the WCF Lenders approve the addition of that subsidiary;

26.2.1.2  
that Borrower delivers to the Facility Agent a duly completed and executed
Accession Undertaking;

 

Page 124



--------------------------------------------------------------------------------



 



26.2.1.3  
that Borrower confirms that no Default is continuing or would occur as a result
of that subsidiary becoming an Additional Borrower; and

26.2.1.4  
the Facility Agent has received all of the documents and other evidence listed
in Part II of Schedule 2 (Advance Condition Documents) in relation to that
Additional Borrower, each in form and substance satisfactory to the Facility
Agent.

26.2.2  
The Facility Agent shall notify the Borrowers and the WCF Lenders promptly upon
being satisfied that it has received (in form and substance satisfactory to it)
all the documents and other evidence listed in Part II of Schedule 2 (Advance
Condition Documents).

26.3  
Resignation of a Borrower

26.3.1  
A Borrower may request that a Borrower (other than an Original Borrower) ceases
to be a Borrower by delivering to the Facility Agent a Resignation Letter.

26.3.2  
The Facility Agent shall accept a Resignation Letter and notify the Borrowers
and the WCF Lenders of its acceptance if:

26.3.2.1  
no Default is continuing or would result from the acceptance of the Resignation
Letter (and the relevant Borrower has confirmed this is the case); and

26.3.2.2  
the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents, whereupon that company shall cease to be a Borrower and
shall have no further rights or obligations under the Finance Documents.

 

Page 125



--------------------------------------------------------------------------------



 



26.4  
Additional Guarantors

26.4.1  
Subject to compliance with the provisions of Part III of Schedule 2 (Advance
Condition Documents) a Borrower may request that any of its wholly owned
subsidiaries becomes an Additional Guarantor. That subsidiary shall become an
Additional Guarantor if:

26.4.1.1  
all the WCF Lenders approve the addition of that subsidiary;

26.4.1.2  
that Borrower delivers to the Facility Agent a duly completed and executed
Accession Undertaking;

26.4.1.3  
that Borrower confirms that no Default is continuing or would occur as a result
of that subsidiary becoming an Additional Guarantor; and

26.4.1.4  
the Facility Agent has received all of the documents and other evidence listed
in Part III of Schedule 2 (Advance Condition Documents) in relation to that
Additional Guarantor, each in form and substance satisfactory to the Facility
Agent.

26.4.2  
The Facility Agent shall notify the Borrowers and the WCF Lenders promptly upon
being satisfied that it has received (in form and substance satisfactory to it)
all the documents and other evidence listed in Part III of Schedule 2 (Advance
Condition Documents).

 

Page 126



--------------------------------------------------------------------------------



 



26.5  
Resignation of a Guarantor

26.5.1  
A Guarantor may request that a Guarantor (other than an Original Guarantor)
ceases to be a Guarantor by delivering to the Facility Agent a Resignation
Letter.

26.5.2  
The Facility Agent shall accept a Resignation Letter and notify the Guarantors
and the WCF Lenders of its acceptance if:

26.5.2.1  
no Default is continuing or would result from the acceptance of the Resignation
Letter (and the relevant Guarantor has confirmed this is the case); and

26.5.2.2  
all the WCF Lenders have consented to the relevant Borrower’s request,

whereupon that company shall cease to be a Guarantor and shall have no further
rights or obligations under the Finance Documents.

26.6  
Repetition of Representations

Delivery of an Accession Undertaking constitutes confirmation by the relevant
subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

27.  
ROLE OF THE FACILITY AGENT

27.1  
Appointment of the Facility Agent

27.1.1  
Each other Finance Party appoints the Facility Agent to act as its agent under
and in connection with the Finance Documents.

 

Page 127



--------------------------------------------------------------------------------



 



27.1.2  
Each other Finance Party authorises the Facility Agent to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

27.2  
Duties of the Facility Agent

27.2.1  
The Facility Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Facility Agent for that Party by any
other Party.

27.2.2  
Except where a Finance Document specifically provides otherwise, the Facility
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

27.2.3  
If the Facility Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the Finance Parties.

27.2.4  
If the Facility Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Facility
Agent) under this Agreement it shall promptly notify the other Finance Parties.

27.2.5  
The Facility Agent’s duties under the Finance Documents are solely mechanical
and administrative in nature.

27.3  
No fiduciary duties

27.3.1  
Nothing in this Agreement constitutes the Facility Agent as a trustee or
fiduciary of any other person.

 

Page 128



--------------------------------------------------------------------------------



 



27.3.2  
The Facility Agent shall not be bound to account to any WCF Lender for any sum
or the profit element of any sum received by it for its own account.

27.4  
Business with the Borrower Group

The Facility Agent may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any member of the Borrower Group.

27.5  
Rights and discretions of the Facility Agent

27.5.1  
The Facility Agent may rely on:

27.5.1.1  
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

27.5.1.2  
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

27.5.2  
The Facility Agent may assume (unless it has received notice to the contrary in
its capacity as agent for the WCF Lenders) that:

27.5.2.1  
no Default has occurred (unless it has actual knowledge of a Default arising
under clause 24.1 (Non-payment));

27.5.2.2  
any right, power, authority or discretion vested in any Party or the Majority
WCF Lenders has not been exercised; and

 

Page 129



--------------------------------------------------------------------------------



 



27.5.2.3  
any notice or request made by the Borrower is made on behalf of and with the
consent and knowledge of all the Borrowers.

27.5.3  
The Facility Agent may engage, pay for and rely on the advice or services of any
lawyers, accountants, surveyors or other experts.

27.5.4  
The Facility Agent may act in relation to the Finance Documents through its
personnel and agents.

27.5.5  
The Facility Agent may disclose to any other Party any information it reasonably
believes it has received as agent under this Agreement.

27.5.6  
Notwithstanding any other provision of any Finance Document to the contrary, the
Facility Agent is not obliged to do or omit to do anything if it would or might
in its reasonable opinion constitute a breach of any law or regulation or a
breach of a fiduciary duty or duty of confidentiality.

27.6  
Majority WCF Lenders’ instructions

27.6.1  
Unless a contrary indication appears in a Finance Document, the Facility Agent
shall (i) exercise any right, power, authority or discretion vested in it as
Facility Agent in accordance with any instructions given to it by the Majority
WCF Lenders (or, if so instructed by the Majority WCF Lenders, refrain from
exercising any right, power, authority or discretion vested in it as Facility
Agent) and (ii) not be liable for any act (or omission) if it acts (or refrains
from taking any action) in accordance with an instruction of the Majority WCF
Lenders.

 

Page 130



--------------------------------------------------------------------------------



 



27.6.2  
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority WCF Lenders will be binding on all the Finance Parties.

27.6.3  
The Facility Agent may refrain from acting in accordance with the instructions
of the Majority WCF Lenders (or, if appropriate, the WCF Lenders) until it has
received such security as it may require for any cost, loss or liability
(together with any associated VAT) which it may incur in complying with the
instructions.

27.6.4  
In the absence of instructions from the Majority WCF Lenders, (or, if
appropriate, the WCF Lenders) the Facility Agent may act (or refrain from taking
action) as it considers to be in the best interest of the WCF Lenders.

27.6.5  
The Facility Agent is not authorised to act on behalf of a WCF Lender (without
first obtaining that WCF Lender’s consent) in any legal or arbitration
proceedings relating to any Finance Document.

27.7  
Responsibility for documentation

The Facility Agent is not:

27.7.1  
responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Facility Agent, any Obligor or any
other person given in or in connection with any Finance Document; or

27.7.2  
responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

 

Page 131



--------------------------------------------------------------------------------



 



27.8  
Exclusion of liability

27.8.1  
Without limiting clause 27.8.2, the Facility Agent will not be liable for any
action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.

27.8.2  
No Party (other than the Facility Agent) may take any proceedings against any
officer, employee or agent of the Facility Agent in respect of any claim it
might have against the Facility Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document
and any officer, employee or agent of the Facility Agent may rely on this
clause.

27.8.3  
The Facility Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Facility Agent if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
the Facility Agent for that purpose.

27.8.4  
Nothing in this Agreement shall oblige the Facility Agent to carry out any “know
your customer” or other checks in relation to any person on behalf of any WCF
Lender and each WCF Lender confirms to the Facility Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by the Facility Agent.

 

Page 132



--------------------------------------------------------------------------------



 



27.9  
WCF Lenders’ indemnity to the Facility Agent

Each WCF Lender shall (in proportion to its share of the aggregate of the Total
Commitments and the Facility C Amount or, if the Total Commitments and the
Facility C Amount are then zero, to its share of the Total Commitments or
Facility C Amount, as applicable, immediately prior to their reduction to zero)
indemnify the Facility Agent, within 3 (three) Business Days of demand, against
any cost, loss or liability incurred by the Facility Agent (otherwise than by
reason of the Facility Agent’s gross negligence or wilful misconduct) in acting
as Facility Agent under the Finance Documents (unless the Facility Agent has
been reimbursed by a Borrower pursuant to a Finance Document).

27.10  
Resignation of the Facility Agent

27.10.1  
The Facility Agent may resign and appoint one of its affiliates as successor by
giving notice to the other Finance Parties and the Borrowers.

27.10.2  
Alternatively the Facility Agent may resign by giving notice to the other
Finance Parties and the Borrowers, in which case the Majority WCF Lenders (after
consultation with the Borrowers) may appoint a successor Facility Agent.

27.10.3  
If the Majority WCF Lenders have not appointed a successor Facility Agent in
accordance with clause 27.10.2 above within 30 (thirty) days after notice of
resignation was given, the Facility Agent (after consultation with the
Borrowers) may appoint a successor Facility Agent.

 

Page 133



--------------------------------------------------------------------------------



 



27.10.4  
The retiring Facility Agent shall, at its own cost, make available to the
successor Facility Agent such documents and records and provide such assistance
as the successor Facility Agent may reasonably request for the purposes of
performing its functions as Facility Agent under the Finance Documents.

27.10.5  
The Facility Agent’s resignation notice shall only take effect upon the
appointment of a successor.

27.10.6  
Upon the appointment of a successor, the retiring Facility Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this clause 27 (Role of the Facility
Agent). Its successor and each of the other Parties shall have the same rights
and obligations amongst themselves as they would have had if such successor had
been an original Party.

27.10.7  
After consultation with the Borrowers, the Majority WCF Lenders may, by notice
to the Facility Agent, require it to resign in accordance with clause 27.10.2
above. In this event, the Facility Agent shall resign in accordance with clause
27.10.2 above.

27.11  
Confidentiality

27.11.1  
In acting as agent for the Finance Parties, the Facility Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.

27.11.2  
If information is received by another division or department of the Facility
Agent, it may be treated as confidential to that division or department and the
Facility Agent shall not be deemed to have notice of it.

 

Page 134



--------------------------------------------------------------------------------



 



27.12  
Relationship with the WCF Lenders

The Facility Agent may treat each WCF Lender as a WCF Lender, entitled to
payments under this Agreement unless it has received not less than 5
(five) Business Days prior notice from that WCF Lender to the contrary in
accordance with the terms of this Agreement.

27.13  
Credit appraisal by the WCF Lenders

Without affecting the responsibility of any Borrower for information supplied by
it or on its behalf in connection with any Finance Document, each WCF Lender
confirms to the Facility Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including but not
limited to:

27.13.1  
the financial condition, status and nature of each member of the Borrower Group;

27.13.2  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

27.13.3  
whether that WCF Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

Page 135



--------------------------------------------------------------------------------



 



27.13.4  
the adequacy, accuracy and/or completeness of any information provided by the
Facility Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document.

27.14  
Facility Agent’s Management Time

Any amount payable to the Facility Agent under clause 15.2 (Indemnity to the
Facility Agent), clause 18 (Costs and Expenses) and clause 27.9 (WCF Lenders’
indemnity to the Facility Agent) shall include the cost of utilising the
Facility Agent’s management time or other resources and will be calculated on
the basis of such reasonable daily or hourly rates as the Facility Agent may
notify to the Borrowers and the WCF Lenders, and is in addition to any fee paid
or payable to the Facility Agent under clause 12 (Fees).

27.15  
Deduction from amounts payable by the Facility Agent

If any Party owes an amount to the Facility Agent under the Finance Documents
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed. For the purposes
of the Finance Documents that Party shall be regarded as having received any
amount so deducted.

 

Page 136



--------------------------------------------------------------------------------



 



28.  
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

28.1  
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

28.2  
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

28.3  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

29.  
SHARING AMONG THE FINANCE PARTIES

29.1  
Payments to Finance Parties

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor or from any other party to a Finance Document other than
in accordance with clause 30 (Payment Mechanics) and applies that amount to a
payment due under the Finance Documents then:

29.1.1  
the Recovering Finance Party shall, within 3 (three) Business Day, notify
details of the receipt or recovery, to the Facility Agent;

29.1.2  
the Facility Agent shall determine whether the receipt or recovery is in excess
of the amount the Recovering Finance Party would have been paid had the receipt
or recovery been received or made by the Facility Agent and distributed in
accordance with the entitlements of the WCF Lenders under the Finance Documents;
and

29.1.3  
the Recovering Finance Party shall, within 3 (three) Business Day of demand by
the Facility Agent, pay to the Facility Agent an amount (if any) (the “Sharing
Payment”) equal to such receipt or recovery less any amount which the Facility
Agent determines may be retained by the Recovering Finance Party as its share of
any payment to be made.

 

Page 137



--------------------------------------------------------------------------------



 



29.2  
Redistribution of payments

The Facility Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the WCF Lenders (other than the
Recovering Finance Party) as if it had been received by the Facility Agent in
accordance with clause 30 (Payment Mechanics).

29.3  
Recovering Finance Party’s rights

29.3.1  
On the distribution by the Facility Agent under clause 29.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
WCF Lenders which have shared in the redistribution to the extent of the Sharing
Payment.

29.3.2  
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under clause 29.3.1, a Borrower shall be liable to the Recovering
Finance Party for a debt equal to the Sharing Payment which is immediately due
and payable, provided that the Borrower shall not be liable under this clause
29.3 (Recovering Finance Party’s rights) for any amounts in excess of the
amounts for which it would otherwise be liable.

 

Page 138



--------------------------------------------------------------------------------



 



29.4  
Reversal of Redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

29.4.1  
each WCF Lender which has received a share of the relevant Sharing Payment
pursuant to clause 29.2 (Redistribution of payments) shall, upon request of the
Facility Agent, pay to the Facility Agent for account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the Sharing
Payment (together with an amount as is necessary to reimburse that Recovering
Finance Party for its proportions of any interest on the Sharing Payment which
that Recovering Finance Party is required to pay); and

29.4.2  
that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the Borrower will be liable to the
reimbursing WCF Lender for the amount so reimbursed.

29.5  
Exceptions

29.5.1  
This clause 29 (Sharing Among the Finance Parties) shall not apply to the extent
that the Recovering Finance Party would not, after making any payment pursuant
to this clause 29 (Sharing Among the Finance Parties), have a valid and
enforceable claim against the relevant Obligor.

29.5.2  
A Recovering Finance Party is not obliged to share with any other WCF Lender any
amount which the Recovering Finance Party has received or recovered as a result
of taking legal or arbitration proceedings, if:

29.5.2.1  
it notified that other WCF Lender of the legal or arbitration proceedings; and

29.5.2.2  
that other WCF Lender had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

Page 139



--------------------------------------------------------------------------------



 



30.  
PAYMENT MECHANICS

30.1  
All payments to be made by any Obligor under this Agreement shall be governed by
the following provisions:

30.1.1  
all such payments shall be made to the Facility Agent (for the account of the
WCF Lenders) on the due date for such payment, to such bank account in South
Africa as the Facility Agent may designate by not less than 5 (five) Business
Days’ written notice to the Borrowers;

30.1.2  
all such payments to be made by it to the Facility Agent (shall be made in Rand
for value for the account of the WCF Lenders) by no later than 10h00 on the due
date for such payment; and

30.1.3  
all such payments shall be made in immediately available, freely transferable,
cleared funds free and clear of set-off, deduction or counterclaim.

30.2 Distributions by the Facility Agent
Each payment received by the Facility Agent under the Finance Documents for
another Party shall, subject to clause 30.3 (Distributions to a Borrower) and
Clause 30.4 (Clawback) be made available by the Facility Agent as soon as
practicable after receipt to the Party entitled to receive payment in accordance
with this Agreement, to such bank account as that Party may notify to the
Facility Agent by not less than 5 (five) Business Days’ notice.

 

Page 140



--------------------------------------------------------------------------------



 



30.3  
Distributions to a Borrower

   
The Facility Agent may (with the consent of an Obligor or in accordance with
clause 31 (Set-off)) apply any amount received by it for that Obligor in or
towards payment (on the date of receipt) of any amount due from that Obligor
under the Finance Documents or in or towards purchase of any amount of any
currency to be so applied.

30.4  
Clawback

30.4.1  
Where a sum is to be paid to the Facility Agent under the Finance Documents for
another Party, the Facility Agent is not obliged to pay that sum to that other
Party (or to enter into or perform any related exchange contract) until it has
been able to establish to its satisfaction that it has actually received that
sum.

30.4.2  
If the Facility Agent pays an amount to another Party and it proves to be the
case that the Facility Agent had not actually received that amount, then the
Party to whom that amount (or the proceeds of any related exchange contract) was
paid by the Facility Agent shall on demand refund the same to the Facility Agent
together with interest on that amount from the date of payment to the date of
receipt by the Facility Agent, calculated by the Facility Agent to reflect its
cost of funds.

30.5  
Partial payments

30.5.1  
If the Facility Agent receives a payment that is insufficient to discharge all
the amounts then due and payable by an Obligor under the Finance Documents, the
Facility Agent shall apply that payment towards the obligations of that Obligor
under the Finance Documents in the following order:

30.5.1.1  
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Facility Agent under the Finance Documents;

 

Page 141



--------------------------------------------------------------------------------



 



30.5.1.2  
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

30.5.1.3  
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

30.5.1.4  
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

30.5.2  
The Facility Agent shall, if so directed by the Majority WCF Lenders, vary the
order set out in clauses 30.5.1.1 to 30.5.1.4.

30.5.3  
Clauses 30.5.1 and 30.5.2 will override any appropriation made by an Obligor.

30.6  
No set-off by Borrowers

   
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

31.  
SET-OFF

   
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to an Obligor,
regardless of the place of payment, booking branch or currency of either
obligation.

 

Page 142



--------------------------------------------------------------------------------



 



32.  
CONFIDENTIALITY

32.1  
The Borrowers have disclosed the Confidential Information to the Finance
Parties.

32.2  
In consideration of the disclosure of the Confidential Information by the
Borrowers to the Finance Parties, each Finance Party agrees that it:

32.2.1  
shall keep the Confidential Information confidential subject to the terms and
conditions of this clause 32 (Confidentiality);

32.2.2  
shall not use the Confidential Information or any part of it for any purpose
other than for the purpose of underwriting and arranging the Facility for the
Borrowers and/or participating in and/or syndicating the Facility (the
“Purpose”);

32.2.3  
shall not disclose the Confidential Information or any part thereof to any
person other than:

32.2.3.1  
an authorised person and such Finance Party shall require that each such
authorised person shall comply with confidentiality provisions no less onerous
than those contained in this clause 32 (Confidentiality); and

32.2.3.2  
its professional advisers to the extent necessary for the Purpose and such
Finance Party shall use all reasonable endeavours to ensure that each such
professional adviser acknowledges and complies with the provisions of this
clause 32 (Confidentiality);

 

Page 143



--------------------------------------------------------------------------------



 



32.2.4  
shall not take any copies or make any summaries or transcripts of the whole or
any part of the Confidential Information save as is strictly necessary for the
Purpose and all such copies, summaries and transcripts shall be deemed to be,
and shall be clearly identified as being, Confidential Information;

32.2.5  
shall notify the Borrowers immediately it becomes aware that any Confidential
Information has been disclosed to or is in the possession of any person who is
not an authorised person or a professional adviser;

32.2.6  
shall keep all Confidential Information separate from its own documents in a
safe and secure place and shall treat all Confidential Information in a manner
which is no less secure than the manner in which it treats its own confidential
and/or proprietary information; and

32.2.7  
shall, upon termination or at the written request of a Borrower, deliver up to
that Borrower or destroy or erase (as that Borrower may direct) any records of
whatsoever nature in the possession, custody or control of such Finance Party
which contain any Confidential Information or which are produced or received by
such Finance Party in connection with the Purpose save to the extent that such
Finance Party is required to retain any such Confidential Information by any
applicable law, rule or regulation or by any competent judicial, governmental,
supervisory or regulatory body or in accordance with internal policy.

 

Page 144



--------------------------------------------------------------------------------



 



32.3  
Notwithstanding any other provisions hereof, each Finance Party shall not be
liable for release or disclosure of, and the confidentiality obligations
hereunder shall not apply to, any Confidential Information that:

32.3.1  
is required by law or requested or required by any court of competent
jurisdiction or by any governmental or other regulatory authority to be
disclosed;

32.3.2 is or becomes part of the public domain through no fault of such Finance
Party;

32.3.3  
is known to such Finance Party prior to the disclosure by a Borrower without an
obligation to keep such Confidential Information confidential;

32.3.4  
is independently developed by such Finance Party without any breach of this
clause 32 (Confidentiality) as evidenced by written records; or

32.3.5  
is approved for public release by any Borrower.

32.4  
Notwithstanding the termination for whatever reason of this Agreement, the
obligations of confidentiality under this clause 32 (Confidentiality) shall,
unless otherwise agreed, continue for a period of 5 (five) years from the date
of disclosure of the Confidential Information or, if later, the date of
termination of this Agreement.

32.5  
All the Confidential Information shall be deemed to be (and all copies thereof
or of any part or parts thereof shall become upon the creation thereof) and
shall remain the property of the Borrowers. For the avoidance of doubt, should
any summaries or transcripts that may be produced by such Finance Party as
permitted under clause 32.2.4 incorporate any information (the “Proprietary
Information”) which constitutes intellectual property of such Finance Party,
then such Proprietary Information shall remain the property of such Finance
Party.

 

Page 145



--------------------------------------------------------------------------------



 



32.6  
This clause 32 (Confidentiality) shall not operate as an assignment to each
Finance Party of any patents, copyrights, registered designs, unregistered
designs, trade marks, trade names or other rights of the Borrower Group or the
Borrowers as may subsist in or be contained in or reproduced in the Confidential
Information and each Finance Party shall not, nor shall any persons on its
behalf, apply for any patent, or registration of any trademark or design or any
other intellectual property right, in respect of the Confidential Information or
any part thereof.

33.  
NOTICES AND DOMICILIA

33.1  
Notices

33.1.1  
Each Party chooses the addresses set out opposite its name below as its
addresses to which any written notice in connection with this Agreement may be
addressed.

33.1.1.1  
Nedbank:

                  2nd Floor
Corporate Place, Block F
135 Rivonia Road
Sandown
2196    
 
           
 
  Telefax No.:      +2711 294 1333
 
  Attention:      Head: Corporate
 
          Banking Credit

 

Page 146



--------------------------------------------------------------------------------



 



33.1.1.2  
Facility Agent:

                  2nd Floor
Corporate Place, Block F
135 Rivonia Road
Sandown
2196    
 
           
 
  Telefax No.:     +2711 294 1333
 
  Attention:     Head: Corporate
 
          Banking Credit

33.1.1.3  
Issuing Bank:

                  2nd Floor
Corporate Place, Block F
135 Rivonia Road
Sandown
2196    
 
           
 
  Telefax No.:     +2711 294 1333
 
  Attention:     Head: Corporate
 
          Banking Credit

33.1.1.4  
Original Borrowers:

                  UTi South Africa
2 Protea Road
Bedfordview
2008    
 
           
 
  Telefax No.:     +2711 457 2606 
 
  Attention:     Damian McCann
 
                with a duplicate copy to:    
 
                UTi Worldwide
100 Oceangate
Suite 1500
Long Beach
   
 
  CA 90802        
 
  USA        
 
           
 
  Telefax No.:     1 562 552 9489 
 
  Attention:     Lawrence Samuels

 

Page 147



--------------------------------------------------------------------------------



 



33.1.1.5  
Original Guarantors:

                  UTi South Africa
2 Protea Road
Bedfordview
2008 
   
 
           
 
  Telefax No.:     +2711 457 2606
 
  Attention:     Damian McCann
 
                with a duplicate copy to:    
 
                UTi Worldwide
100 Oceangate
Suite 1500 
Long Beach
CA 90802
USA
   
 
           
 
  Telefax No.:     1 562 552 9489
 
  Attention:     Lawrence Samuels

33.1.2  
Any notice or communication required or permitted to be given in terms of this
Agreement shall be valid and effective only if in writing but it shall be
competent to give notice by telefax transmitted to its telefax number set out
opposite its name above.

33.1.3  
All notices from or to the Obligors shall be sent through the Facility Agent.

33.1.4  
Any Party may by written notice to the other Parties change its chosen physical
addresses and/or telefax number for the purposes of clause 33.1.1 to any other
address(es) and/or telefax number, provided that the change shall become
effective on the fourteenth day after the receipt of the notice by the
addressee.

 

Page 148



--------------------------------------------------------------------------------



 



33.1.5  
Any notice given in terms of this Agreement shall:

33.1.5.1  
if sent by a courier service be deemed to have been received by the addressee on
the 7th (seventh) Business Day following the date of such sending;

33.1.5.2  
if delivered by hand be deemed to have been received by the addressee on the
date of delivery;

33.1.5.3  
if transmitted by facsimile be deemed to have been received by the addressee on
the first Business Day after the date of transmission,

   
unless the contrary is proved.
  33.1.6  
Notwithstanding anything to the contrary herein contained, a written notice or
communication actually received by a Party shall be an adequate written notice
or communication to it, notwithstanding that it was not sent to or delivered at
its chosen address and/or telefax number.

33.2  
Domicilia

33.2.1  
Each of the Parties chooses its address referred to in clause 33.1 as its
domicilium citandi et executandi at which documents in legal proceedings in
connection with this Agreement may be served.

33.2.2  
Any Party may by written notice to the other Party change its domicilium from
time to time to another address, not being a post office box or a poste
restante, in South Africa; provided that any such change shall only be effective
on the fourteenth day after deemed receipt of the notice by the other Party
pursuant to clause 33.1.6.

 

Page 149



--------------------------------------------------------------------------------



 



34.  
GENERAL

34.1  
Renunciation of Benefits

   
Each Obligor renounces, to the extent permitted under applicable law, the
benefits of each of the legal exceptions of excussion, division, revision of
accounts, no value received, errore calculi (i.e., that there has been a wrong
calculation of the debt of the relevant Obligor), non causa debiti (i.e., that
no just cause exists for the debt of the relevant Obligor), non numeratae
pecuniae (i.e. that the money has not been paid to the relevant Obligor) and
cession of actions, and declares that it understands the meaning of each such
legal exception and the effect of such renunciation.

34.2  
Accounts and Certificates
     
The entries made in the accounts maintained by each WCF Lender in connection
with the Facilities and/or any certificate issued, and signed by any manager or
director (whose appointment, designation and authority as such it shall not be
necessary to prove) of any WCF Lender or the Facility Agent shall, save for
manifest error, be prima facie proof of the amounts from time to time owing by
any Obligor under this Agreement.

34.3  
Sole Agreement

   
The Finance Documents constitute the sole record of the agreement between the
Parties in regard to the subject matter thereof.

34.4  
No Implied Terms

   
No Party shall be bound by any express or implied term, representation,
warranty, promise or the like, not recorded in any Finance Document.

 

Page 150



--------------------------------------------------------------------------------



 



34.5  
Amendments and Waivers

34.5.1  
Subject to clause 34.5.3, any term of this Agreement may be amended or waived
only with the consent of the Majority WCF Lenders and the Borrowers and any such
amendment or waiver will be binding on all Parties.

34.5.2  
The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by clause 34.5.1.

34.5.3  
An amendment or waiver that has the effect of changing or which relates to:

34.5.3.1  
the definition of “Majority WCF Lenders” in clause 2 (Definitions and
Interpretation);

34.5.3.2  
an extension to the date of payment of any amount under the Finance Documents;

34.5.3.3  
an increase or a reduction in the applicable Margin or an increase or a
reduction in the amount of any payment of principal, interest, fees or
commission payable;

34.5.3.4 an increase or decrease in or an extension of any Commitment;

34.5.3.5  
a change to clause 25 (Changes to the WCF Lenders) and clause 26 (Changes to the
Obligors);

34.5.3.6  
any provision which expressly requires the consent of all the WCF Lenders; or

 

Page 151



--------------------------------------------------------------------------------



 



34.5.3.7  
clause 3.2 (Finance Parties’ rights and obligations), clause 29 (Sharing Among
the Finance Parties) or this clause 34.5 (Amendments and Waivers),

   
shall not be made without the prior consent of all the WCF Lenders.

34.5.4  
An amendment or waiver which relates to the rights or obligations of the
Facility Agent may not be effected without the consent of the Facility Agent.

34.6  
Extensions and Waivers

   
No latitude, extension of time or other indulgence which may be given or allowed
by any Party to any other Party in respect of the performance of any obligation
hereunder or enforcement of any right arising from this Agreement and no single
or partial exercise of any right by any Party shall under any circumstances be
construed to be an implied consent by such Party or operate as a waiver or a
novation of, or otherwise affect any of that Party’s rights in terms of or
arising from this Agreement or estop such Party from enforcing, at any time and
without notice, strict and punctual compliance with each and every provision or
term of this Agreement.

34.7  
Further Assurances

   
The Parties undertake at all times to do all such things, to perform all such
acts and to take all such steps and to procure the doing of all such things, the
performance of all such actions and the taking of all such steps as may be open
to them and necessary for the putting into effect or maintenance of the terms,
conditions and import of this Agreement.

 

Page 152



--------------------------------------------------------------------------------



 



34.8  
Waiver of Defences

   
The provisions of this Agreement will not be affected by an act, omission,
matter or thing which would reduce, release or prejudice the subordination and
priorities in this Agreement including:

34.8.1  
any time, waiver or consent granted to, or composition with any person;

34.8.2  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of any person;

34.8.3  
any amendment (however fundamental) or replacement of a Finance Document or any
other document or security;

34.8.4  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security.

34.9  
Independent Advice

   
Each of the Parties acknowledges that they have been free to secure independent
legal and other advice as to the nature and effect of all of the provisions of
the Finance Documents and that they have either taken such independent legal and
other advice or dispensed with the necessity of doing so. Further, each of the
Parties acknowledges that all of the provisions of each Finance Document and the
restrictions therein contained are fair and reasonable in all the circumstances
and are part of the overall intention of the Parties in connection with the
Finance Documents.

34.10  
Counterparts

   
This Agreement may be executed in any number of counterparts and by different
parties thereto in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which when taken together shall
constitute one and the same agreement.

 

Page 153



--------------------------------------------------------------------------------



 



34.11  
Waiver of Immunity

   
Each Obligor waives generally all immunity it or its assets or revenues may
otherwise have in any jurisdiction, including immunity in respect of:

34.11.1  
the giving of any relief by way of interdict or order for specific performance
or for the recovery of assets or revenues; and

34.11.2  
the issue of any process against its assets or revenues for the enforcement of a
judgement or, in an action in rem, for the arrest, detention or sale of any of
its assets and revenues.

34.12  
Governing Law

   
The entire provisions of this Agreement shall be governed by and construed in
accordance with the laws of South Africa.

34.13  
Jurisdiction

   
The Parties hereby irrevocably and unconditionally consent to the non-exclusive
jurisdiction of the High Court of South Africa (South Gauteng High Court,
Johannesburg division) (or any successor to that division) in regard to all
matters arising from this Agreement.

 

Page 154



--------------------------------------------------------------------------------



 



34.14  
Severability

   
Each provision in this Agreement is severable from all others, notwithstanding
the manner in which they may be linked together or grouped grammatically, and if
in terms of any judgment or order, any provision, phrase, sentence, paragraph or
clause is found to be defective or unenforceable for any reason, the remaining
provisions, phrases, sentences, paragraphs and clauses shall nevertheless
continue to be of full force. In particular, and without limiting the generality
of the aforegoing, the Parties acknowledge their intention to continue to be
bound by this Agreement notwithstanding that any provision may be found to be
unenforceable or void or voidable, in which event the provision concerned shall
be severed from the other provisions, each of which shall continue to be of full
force.

THE NEXT PAGE IS THE SIGNATURE PAGE

 

Page 155



--------------------------------------------------------------------------------



 



   
SIGNED at SANDTON on this the 9th day of JULY 2009.

            For and on behalf of
NEDBANK LIMITED (acting through its
CORPORATE BANKING division) (as
Arranger, Original WCF Lender and
Original Participating Lender)
      /s/ D.G. Van Der Walt       Name:   D.G. Van Der Walt      Capacity:
Senior Credit Executive
Who warrants his authority hereto   

            /s/ J P Fourie       Name:   J P Fourie      Capacity: Sales
Executive
Who warrants his authority hereto   

 

Page 156



--------------------------------------------------------------------------------



 



   
SIGNED at SANDTON on this the 9th day of JULY 2009.

            For and on behalf of
NEDBANK LIMITED (as Facility Agent)
      /s/ G. Auret       Name:   G. Auret      Capacity: Corporate Banking
Divisional Executive
Who warrants his authority hereto   

 

Page 157



--------------------------------------------------------------------------------



 



   
SIGNED at SANDTON on this the 9th day of JULY 2009.

            For and on behalf of
NEDBANK LIMITED (as Issuing Bank)
      /s/ D.G. Van Der Walt       Name:   D.G. Van Der Walt       Capacity:
Senior Credit Executive
Who warrants his authority hereto   

            /s/ J P Fourie       Name:   J P Fourie       Capacity: Sales
Executive
Who warrants his authority hereto   

 

Page 158



--------------------------------------------------------------------------------



 



   
SIGNED at SANDTON on this the 9th day of JULY 2009.

            For and on behalf of
UTi SA (PROPRIETARY) LIMITED (as
Original Borrower and Original Guarantor)
      /s/ Reginald Gavin Rimmer       Name:   Reginald Gavin Rimmer     
Capacity: Director
Who warrants his authority hereto   

            /s/ Gordon Caithness Abbey       Name:   Gordon Caithness Abbey     
Capacity: Director
Who warrants his authority hereto   

 

Page 159



--------------------------------------------------------------------------------



 



   
SIGNED at SANDTON on this the 9th day of JULY 2009.

            For and on behalf of
PYRAMID FREIGHT (PROPRIETARY)
LIMITED acting through its South African
branch (as Original Guarantor)
      /s/ Reginald Gavin Rimmer       Name:   Reginald Gavin Rimmer     
Capacity: Director
Who warrants his authority hereto   

 

Page 160



--------------------------------------------------------------------------------



 



   
SIGNED at SANDTON on this the 9th day of JULY 2009.

            For and on behalf of
CO-ORDINATED MATERIALS
HANDLING (PROPRIETARY) LIMITED
(as Original Borrower and Original Guarantor)
      /s/ Paul David Hamilton Marshall       Name:   Paul David Hamilton
Marshall      Capacity: Director
Who warrants his authority hereto   

            /s/ Reginald Gavin Rimmer       Name:   Reginald Gavin Rimmer     
Capacity: Director
Who warrants his authority hereto   

 

Page 161



--------------------------------------------------------------------------------



 



   
SIGNED at SANDTON on this the 9th day of JULY 2009.

            For and on behalf of
CO-ORDINATED INVESTMENT
HOLDINGS (PROPRIETARY) LIMITED
(as Original Borrower and Original Guarantor)
      /s/ Paul David Hamilton Marshall       Name:   Paul David Hamilton
Marshall      Capacity: Director
Who warrants his authority hereto   

            /s/ Reginald Gavin Rimmer       Name:   Reginald Gavin Rimmer     
Capacity: Director
Who warrants his authority hereto   

 

Page 162



--------------------------------------------------------------------------------



 



   
SIGNED at SANDTON on this the 9th day of JULY 2009.

            For and on behalf of
UTi — CMH SUB ASSEMBLY
(PROPRIETARY) LIMITED (as Original
Borrower and Original Guarantor)
      /s/ Paul David Hamilton Marshall       Name:   Paul David Hamilton
Marshall      Capacity: Director
Who warrants his authority hereto   

            /s/ Reginald Gavin Rimmer       Name:   Reginald Gavin Rimmer     
Capacity: Director
Who warrants his authority hereto   

 

Page 163



--------------------------------------------------------------------------------



 



   
SIGNED at SANDTON on this the 9th day of JULY 2009.

            For and on behalf of
ILANGA FREIGHT (PROPRIETARY)
LIMITED (as Original Borrower and
Original Guarantor)
      /s/ Dirk Jan Goedhart       Name:   Dirk Jan Goedhart      Capacity:
Director
Who warrants his authority hereto   

            /s/ Vaunn Lionel Kelly       Name:   Vaunn Lionel Kelly     
Capacity: Director
Who warrants his authority hereto   

 

Page 164



--------------------------------------------------------------------------------



 



SCHEDULE 3
ORIGINAL FACILITIES
Part I

Committed Facilities

                  Name of Original WCF Lender   Facility     Commitment  
Nedbank
  Facility A     R 650 000 000  
 
  Facility B     R 150 000 000  

Part II
Uncommitted Facilities

          Name of Original WCF Lender   Facility   Uncommitted
Nedbank
  Facility C   R 400 000 000

 

Page 176